 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 560Tasty Baking Company and Teamsters Union Local 115, a/w International Brotherhood of Team-sters, AFL-CIO. Cases 4ŒCAŒ24152, 4ŒCAŒ24611, 4ŒCAŒ24891, and 4ŒCAŒ25014 January 31, 2000 DECISION AND ORDER BY MEMBERS FOX, LIEBMAN, AND HURTGEN On June 15, 1998, Administrative Law Judge George Aleman issued the attached decision. The Respondent filed exceptions and a supporting brief, the General Counsel filed an answering brief, and the Respondent filed a brief in reply to the answering brief. The National Labor Relations Board has delegated its authority in this proceeding to a three-member panel. The Board has considered the decision and the record in light of the exceptions and briefs and has decided to affirm the judge™s rulings, findings,1 and conclusions2 and to adopt the recommended Order as modified.3 Contrary to our dissenting colleague, we agree with the judge, for the reasons stated by him, that Supervisor Thomas Kenny™s remarks to employee Billy Martin on January 26, 1996, violated Section 8(a)(1) of the Act. The credited evidence established that at one point in their conversation Martin stated that employee Michael Flannery did not deserve the warning he had received on January 12 for leaving crumbs in the depositor because it was Martin™s responsibility, and not Flannery™s, to get rid of the crumbs. Kenny stated that he did not care whose job it was, ﬁthat he had told Mike that if Mike fŠked him, he would fŠk Mike back.ﬂ Kenny then told Martin that ﬁif you fŠk me, I™ll fŠk you back.ﬂ Kenny ended by saying, ﬁnow, I™m getting Mike. I told him I was go-ing to do it.  Now I™m doing it.ﬂ                                                            1 The Respondent has excepted to some of the judge™s credibility findings. The Board™s established policy is not to overrule an adminis-trative law judge™s credibility resolutions unless the clear preponder-ance of all the relevant evidence convinces us that they are incorrect. Standard Dry Wall Products, 91 NLRB 544 (1950), enfd. 188 F.2d 362 (3d Cir. 1951). We have carefully examined the record and find no basis for reversing the findings. 2 In affirming the judge™s decision, we note that under Wright Line, 251 NLRB 1083 (1980), enfd. 662 F.2d 899 (1st Cir. 1981), cert. de-nied 455 U.S. 989 (1982), to establish a violation under Sec. 8(a)(3), the General Counsel must show that animus against the union activity was a motivating factor in the respondent™s conduct. The respondent must then show that it would have taken the same action even in the absence of the union activity to avoid liability. Here, the credited evi-dence clearly establishes that the Respondent™s animus against the union activities of Michael Flannery and Robert Nolan was a motivat-ing factor in their disciplinary warnings and Nolan™s suspension and in the demotion and transfer to the night shift of Michael™s wife, Edwina Flannery, and that the Respondent did not meet its burden of showing that it would have taken those same actions in any event. We therefore disavow the judge™s characterizing the evidence of the Respondent™s actions in those incidents as either ﬁsupporting an inferenceﬂ or show-ing that those actions ﬁmay have been motivated byﬂ antiunion animus. 3 We shall modify the judge™s recommended Order to correct inad-vertent omissions and to conform to our decision in Excel Container, Inc., 325 NLRB 17 (1997). As the judge found, Martin could reasonably conclude from Kenny™s remarks, in light of Flannery™s role as an open and leading union adherent, that the warning issued to Flannery on January 12 had nothing to do with his work performance but was motivated by his union activi-ties and that his own involvement in the Union could lead to similar reprisals against himself. Under those circumstances, we adopt the judge™s finding that Kenny™s remarks constituted an unlawful threat. We also agree with the judge, contrary to our dissent-ing colleague, that the allegation in the charge that the Respondent unlawfully demoted an ﬁemployeeﬂ is suffi-cient to support the complaint allegation that the Re-spondent unlawfully demoted a ﬁsupervisor.ﬂ As the judge noted, the term ﬁemployeeﬂ in the charge was used in its generic sense and intended to reflect someone em-ployed by the Respondent. Nothing in the Act nor in Board precedent requires a charging party to use the de-gree of precision in drafting a charge that the Respondent and our dissenting colleague would mandate. ORDER The National Labor Relations Board adopts the rec-ommended Order of the administrative law judge as modified below and orders that the Respondent, Tasty Baking Company, Philadelphia, Pennsylvania, its offi-cers, agents, successors, and assigns, shall take the action set forth in the Order as modified. 1. Substitute the following for paragraph 1(d). ﬁ(d) In any like or related manner interfering with, re-straining, or coercing employees in the exercise of the rights guaranteed them by Section 7 of the Act.ﬂ 2. Substitute the following for paragraph 2(c). ﬁ(c) Within 14 days of this Order, remove from its files any and all reference to the unlawful written warnings issued to Michael Flannery on January 12 and June 6, 1996, to the 3-day suspension and written warning issued to Robert Nolan in February 1996, and to the demotion and transfer to the night shift of Edwina Flannery, and within 3 days thereafter, notify the employees in writing that this has been done and that these unlawful actions will not be used against them in any way.ﬂ 3. Substitute ﬁJune 13, 1995ﬂ for ﬁAugust 17, 1995ﬂ in paragraph 2(e). 4. Substitute the attached notice for that of the admin-istrative law judge.  MEMBER HURTGEN, dissenting in part. Although I agree with my colleagues in most respects, I do not agree with two of their findings. The judge found, and my colleagues agree, that Super-visor Thomas Kenny, in speaking to employee Billy Martin, violated Section 8(a)(1) by his remarks about 330 NLRB No. 80  TASTY BAKING CO. 561employee Michael Flannery.
1 Kenny stated to Martin that 
he had warned Flannery that he (Kenny) would ﬁfŠkﬂ 
Flannery back if Flannery ﬁfŠkedﬂ him. Kenny directed 
the same sentiment to Martin. In light of Flannery™s be-
ing an open and active union adherent, the judge con-
cluded that Kenny™s remarks suggested reprisals for un-
ion activity. However, Kenny™s remarks were made in 

response to Kenny and Martin™s discussion about 
Flannery™s being warned because crumbs were found in 
the Respondent™s depositor. Martin opined that Flannery 
did not deserve the ﬁcrumbﬂ warning and Kenny dis-
agreed. Thus, in this context, it has not been firmly estab-
lished that Kenny suggested reprisals for union activity. 
Rather, it is equally (if not more) plausible that Kenny 
was referring to Flannery™s failure to insure that the de-
positor was clean, and that Martin would so understand 
the reference. 
Secondly, contrary to the 
judge and my colleagues, I 
find, for procedural reasons, that the Respondent™s demo-
tion of Supervisor Edwinna Flannery (E. Flannery) did 
not violate the Act.
2 The complaint allegation regarding 
the demotion of E. Flannery was not closely related to 
any timely charge allegation. Thus, it is barred by Sec-
tion 10(b). 
In Redd-I, Inc.,
 290 NLRB 1115 (1988), the Board set 
forth the factors it would consider to determine whether 

otherwise untimely allegations of violations of the Act 

are closely related to timely filed allegations so that the 
former are not time barred under Section 10(b). The 
Board examines (1) whether the untimely allegation and 
the timely allegation involve the same legal theory and 
same subsection of the Act, (2) whether they arise from 
the same factual circumstances, and (3) whether a re-
spondent would raise similar defenses to both allega-
tions. Here, applying these factors, I conclude that the 
allegation about E. Flannery™s demotion is time barred. 
The Respondent demoted E. Flannery in June 1995.  
An amended charge, filed October 16, 1995, alleged that 

Respondent violated Section 8(a)(3) by ﬁby demoting an 
employee for supporting and associating with the Un-
ion.ﬂ However, the first complaint, issued February 12, 
1996, alleged that the Re
spondent violated Section 
8(a)(1) by demoting E. Flannery from the position of 

supervisor. There is a fundamental difference between an em-
ployer action directed at th
e union activity of an em-
ployee and employer action dir
ected at the union activity of a supervisor. The former case is that typically before 
the Board, and involves Sect
ion 8(a)(3) of the Act. The 
focus is on the union activity of the employee and 
whether the employer retaliated against that employee 
because of his or her union ac
tivity. In the latter case, the 
                                                          
                                                           
1 As fully recounted by the judge, Michael Flannery was a leading 
union adherent. 
2 Edwinna Flannery is the wife 
of union activist Michael Flannery. 
focus is on Section 8(a)(1
) and whether the employer 
action against a supervisor interfered with employee Sec-

tion 7 rights. Employer actions against a supervisor vio-
late the Act only in limited circumstances. In this case, 
the General Counsel urged that the demotion of E. 
Flannery was unlawful under the holding of cases like 
Advertizer™s Mfg.
 Co., 280 NLRB 1185 (1986). That case 
holds that it is unlawful for an employer to take adverse 
action against a supervisor if that action has a ﬁdirect, 
severe and unmistakable thrustﬂ that interferes with the 
Section 7 rights of employee relatives of the supervisor. 
I now apply the elements of 
Redd-I
. First, it seems 
clear that the theory of the General Counsel™s case here is 
substantially different than that alleged in the charge.  
The General Counsel argues that the demotion of Super-
visor E. Flannery violated 
Section 8(a)(1) because it in-
terfered with the protected activity of her spouse. The 
charge, quite differently, alleged an 8(a)(3) demotion of 

an employee for that same 
employee™s protected activity. 
Second, the facts critical 
to a supervisory demotion 
would differ from those critical to an employee demo-
tion. As to the former, the General Counsel must adduce 
evidence regarding the relationship between the em-
ployee and the supervisor. And, the General Counsel 
must show that the adverse action against the supervisor 
had a ﬁdirect, severe, and unmistakableﬂ impact on the 
employee relative. By contrast
, an 8(a)(3) case requires 
only a showing of discriminatory motive. 
Finally, an employer™s defenses to its actions toward a 
supervisor would typically differ from its defenses in 
regard to its actions toward an employee. Again, in re-
gard to an allegation involving an employee discharge, 
an employer would defend by attempting to show it did 
not act in retaliation for the employee™s union activity. 
For an allegation regarding a supervisor, the employer 

can show, inter alia, that its actions against a supervisor 
had insufficient impact on employee rights. 
Overall, the differences be
tween an 8(a)(3) ﬁemployee 
caseﬂ and an 8(a)(1) ﬁsupervisor caseﬂ are stark and fun-

damental.
3 Thus, I cannot find that a charge alleging the 
8(a)(3) demotion of an employee is closely related to a 
complaint alleging an 8(a)(1) demotion of a supervisor.
4   3 My colleagues seek to minimize the fundamental difference be-
tween ﬁemployeeﬂ and ﬁsupervisor.ﬂ In
 my view, the difference is not 
simply a legal distinction, but is one
 that would be well understood by 
the Charging Party Union. In any event, the General Counsel™s agents, 
working in the Regional Office, surely knew the difference, and they 
could have easily suggested to the Charging Party that it may wish to 
amend the charge. Such an amendm
ent would have apprised Respon-
dent as to the essential nature of the charge. Notwithstanding all of this, 
the charge was never amended. 
4 For reasons set forth in my partial dissent in 
Ross Stores
, 329 
NLRB 573 (1999), I would not find that
 the untimely and timely allega-
tions are closely related merely because they are based on acts that arise 

out of the same anti-union campaign. 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 562APPENDIX 
NOTICE TO EMPLOYEES
 POSTED BY ORDER OF THE NATIONAL LABOR 
RELATIONS BOARD An Agency of the United States Government 
 The National Labor Relations Board has found that we vio-
lated the National Labor Relation
s Act and has ordered us to 
post and abide by this notice. 
 Section 7 of the Act gives employees these rights. 
To organize 
To form, join, or assist any union 
To bargain collectively through representatives 
of their own choice 
To act together for other mutual aid or protection 
To choose not to engage in any of these protected 
concerted activities. 
 WE WILL NOT threaten Michael Flannery, Billy Martin, 
or any other employee with discharge or unspecified re-
prisals because they engaged in union or other concerted 
protected activity. WE WILL NOT retaliate against Edwina Flannery be de-
moting her from a supervisory position to a packer posi-
tion and assigning her to the night shift because her hus-
band, Michael Flannery, engaged in activities on behalf 
of Teamsters Local 115, a/
w International Brotherhood 
of Teamsters, AFLŒCIO. 
WE WILL NOT suspend or issue a written warning to 
employee Robert Nolan and 
WE WILL NOT 
issue written 
warnings to Michael Flannery
 because of their activities 
on behalf of the Union. 
WE WILL NOT in any like or related manner interfere 
with, restrain, or coerce you in
 the exercise of the rights 
guaranteed you by Section 7 of Act.  
WE WILL, within 14 days from the date of the Board™s 
Order, offer Edwina Flannery full reinstatement to her 

former job or, if that job no
 longer exists, to a substan-
tially equivalent position, without prejudice to her senior-

ity or any other rights or privileges she previously en-
joyed. 
WE WILL make Edwina Flannery whole for any loss of 
earnings and other benefits resulting from her unlawful 
retaliatory demotion, and 
WE WILL
 also make Robert 
Nolan whole for similar losses sustained by him by vir-
tue of the unlawful 3-day suspension imposed on him on 

January 31, February 1 and 2, 1996, less any net interim 
earnings, plus interest. 
WE WILL, within 14 days of the Board™s Order, remove 
from our files any and all reference to the unlawful writ-

ten warnings issued to Mich
ael Flannery on January 12, 
and June 6, 1996, to the 3-day suspension and written 
warning issued to Robert Nolan in February 1996, and to 
the demotion and transfer to the night shift of Edwina 
Flannery, and 
WE WILL
, within 3 days thereafter, notify 
the employees in writing that this has been done and that 
these unlawful actions will not be used against them in 

any way. 
TASTY BAKING COMPANY  Elana R. Hollo, Esq
., for the General Counsel.
1 Barry Simon, Esq
., for the Respondent
. Norton H. Brainard III, Esq., 
for the Charging Party
.  DECISION STATEMENT OF THE 
CASE GEORGE ALEMÁN
, Administrative Law Judge.  A formal hearing in this matter was held before me in Philadelphia, 
Pennsylvania, between February
 26 and March 5, 1997, follow-
ing charges filed by Teamsters Union Local 115, a/w Interna-
tional Brotherhood of Teamsters, AFLŒCIO (the Union) be-
tween August 17, 1995, and July 12, 1996.
2  On February 12, 
1996, the Regional Director issued a complaint in Case 4ŒCAŒ

24152 (G.C. Exh. 1[g]), and on November 26, 1996, issued a 
consolidated complaint in Cases 4ŒCAŒ24611, 4ŒCAŒ24891, 
and 4ŒCAŒ25014 (G.C. Exh. 1[x]).  On December 10, 1996, 
the Regional Director issued an
 order consolidating both com-
plaints for hearing (G.C. Exh. 1[cc]).  The consolidated com-
plaint alleges that Respondent, Tasty Baking Company, had in 
various manner violated Section 8(a)(1) and (3) of the National 

Labor Relations Act (the Act).  The Respondent thereafter filed 
an answer to the consolidated complaint on December 6, 1996, 
denying the above allegations.
3 All parties were afforded full opportunity at the hearing to 
appear, to call and examine witnesses, to submit oral as well as 
written evidence, and to argue orally on the record.
4  On the 
                                                          
 1 Herein referred to as the General Counsel. 
2 All dates are in 1996, unless otherwise indicated.  The General 
Counsel™s and Respondent™s Exhibits are identified respectively as ﬁGC 
Exh.ﬂ and ﬁR. Exh.ﬂ followed by the exhibit number.  Record testi-
mony is identified by the transcript (Tr.) page number. The various 
charges and amended charges are set forth in G.C. Exh. 1(a), (c), (e), 
(j), (l), (m), (r), (t), and (v). 
3 By Order dated February 13, 1997
, the Regional Director granted 
the Charging Party Union™s request for partial withdrawal of the charge 

in Case 4ŒCAŒ25014, and, accordi
ngly, dismissed the corresponding 
allegations contained in par. 12 and pa
rt of par. 14 of the November 26, 
consolidated complaint relating to th
e removal of an employee from a 
training program (G.C. Exh. 1[x]). 
4 A sequestration order was put into effect on a motion by the Re-
spondent, from which only alleged di
scriminatees Edwina and Michael 
Flannery, and Respondent™s vice president for human relations, Wil-
liam Mahoney, were exempt.  The Respondent sought to also exempt 
Supervisors Joe Carboy, Tom Kenny, Dave Britsch, and Joe O™Boyle, 
all of whom are alleged in the comp
laint to have engaged in unlawful 
conduct on behalf of the Respondent
, claiming their presence was ﬁes-
sentialﬂ because the allegations involving them were purportedly too 
vague to allow the Respondent to defend itself without the supervisors 
being present to assist it.  I denied the Respondent™s request.  Initially, 
Respondent™s claim that the allegati
ons involving these four supervisors 
were too vague is without merit, fo
r the complaint clea
rly identifies the 
conduct being attributed to them, as well as date when the conduct is 

alleged to have occurred.  Furthe
r, having selected Mahoney as its 
chosen representative to assist in its
 defense, the presence of any or all 
of these four supervisors was not necessary, as Mahoney or Respon-
dent™s counsel could easily have prepared the four to respond to any 
adverse testimony presented in their absence.  In these circumstances, 
their exclusion from the hearing was proper under Rule 615 of the 
Federal Rules of Evidence, and consistent with the Board™s Model 
 TASTY BAKING CO. 563basis of the entire record in this proceeding, including my per-
sonal observation of the demeanor
 of the witnesses, and after 
considering briefs filed by the General Counsel and the Re-

spondent,5 I make the following 
FINDINGS OF FACT
 I. JURISDICTION
 The Respondent is a Pennsylvania 
corporation with an office 
and place of business in Philadelphia, Pennsylvania, where it is 
engaged in the production and distribution of snack cakes, pies, 
cookies, donuts, and other baked goods, and products.  During 
the calendar year ending December 31, 1995, a representative 
period, the Respondent, in the c
ourse and conduct of its busi-
ness operations, sold goods and products valued in excess of 
$50,000 directly to customers 
located outside the Common-wealth of Pennsylvania.  The complaint alleges, and I find, that 
the Respondent is an employer engaged in commerce within the 
meaning of Section 2(2), (6), and (7) of the Act.  I also find that 
the Union is a labor organization within the meaning of Section 
2(5) of the Act. 
II. PROCEDURAL ISSUES
   Respondent™s Motion to Dismiss  
On brief (R. Br. 25), the Respondent argues, as it did at the 
start of the hearing, that paragraphs 7(a)Œ(c), 9, and 10(b)Œ(e) in 

the November 26, consolidated complaint are procedurally 
deficient under the holding in 
Lotus Suites v. NLRB
, 32 F.3d 
588 (D.C. Cir. 1994), and must therefore be dismissed for lack 

of factual specificity.  I adhere to my prior ruling that 
Lotus 
Suites is not controlling here (Tr. 79Œ80).  
In Lotus Suites, the D.C. Court of Appeals declined to en-
force the Board™s order which directed the employer therein to 

cease and desist from engaging in certain 8(a)(1) conduct, and 
to post a remedial order.  In doing so, the court found that the 
Board lacked jurisdiction to issue the complaint because the 
latter was supported only by a ge
neral boilerplate allegation in 
the underlying charge that ﬁwas u
tterly lacking in factual speci-
ficity.ﬂ Id
. at 592.   The court concluded that the Board™s com-
plaint in that case failed to satisfy even its own requirement as 
set forth in 
Nickles Bakery of Indiana
, 296 NLRB 927 (1989), 
and Redd-I, Inc.
, 290 NLRB 1115 (1988), that ﬁthe complaint 
allegation be factually related to
 the allegation in the underlying 
charge.ﬂ
6                                                                                             
                                                                                               
Sequestration Rule as described in 
Greyhound Lines
, 319 NLRB 554 
(1995). 
5 The General Counsel™s unopposed motion to correct certain minor 
inaccuracies and typographical errors 
in the record is granted.  The 
record is corrected to reflect that the proper spelling of the General 
Counsel™s name is as set forth just
 below the case caption in this deci-
sion.  The record is further corrected as follows:  At Tr. 125, L. 6, 
change ﬁBakeﬂ to ﬁBaking,ﬂ at Tr. 1
61, LL. 7, 25, change ﬁpanesﬂ to 
ﬁpans,ﬂ at Tr. 185, L. 9, change ﬁbeatingﬂ to ﬁfeeding,ﬂ and at Tr. 458, 
L. 22, change ﬁcallsﬂ to ﬁculls.ﬂ 
6 In 
Redd-I
, supra, the Board established the following test for de-
termining whether a charge adequate
ly supports a complaint allegation: 
Thus, the Board will look at (1) whether the allegations involve the 
same legal theory as the allegations 
in the charge; (2) whether the alle-
gations arise from the same factual circumstances or sequence of events 
as the charge. The Board may also look at whether a respondent would 
raise similar defenses to both allegations.  Id at 928.  In 
Nickles Bakery, the Board held that the 
Redd-I
 closely-related test also applies to 
8(a)(1) complaint allegations, not just
 to other parts of Sec. 8(a), and 
Here, unlike in 
Lotus Suites, the complaint allegations for 
which the Respondent seeks dismissal are based on specific 
factual assertions made by the Charging Party in the charges 
and amended charges filed, an
d not on standard boilerplate 
language contained in the Agency™s charge form.  Thus, the 
allegations in complaint paragraphs 7(a), (b), (c), and 9 are 
factually similar to the unlawful conduct alleged by the Charg-
ing Party in its third amende
d charge in Case 4ŒCAŒ24611 
(G.C. Exh. 1[v]).  Likewise, the 
allegation in the charge filed in 
Case 4ŒCAŒ24891, claiming that the Respondent ﬁtreats an 
employee in a disparate manner with regard to the employee™s 
terms and conditions of employme
ntﬂ is, I find, sufficient to 
support complaint allegations Section 10(b) through (e) alleg-
ing that Respondent has changed the working conditions of 
Michael Flannery by failing to assign him a helper, and by 
reducing his smoke and lunch break
s.  Nor is dismissal of the 
complaint allegation involving the demotion of Supervisor E. 

Flannery warranted simply because the charge makes reference 
to the demotion of an employee, 
rather than a supervisor, for 
while there is no question that the Act distinguishes between 
the two, such knowledge can hardly be imputed to a charging 
party who may not be aware of 
such distinction or as well 
versed in the subtleties of labor law as an established practitio-

ner in the field might be.  I am
 convinced the term employee as 
set forth in the charge was used in its generic sense and in-
tended to reflect someone employed by the Respondent, 
whether in an employee or s
upervisor/managerial capacity.  
III. THE ALLEGATIONS
 The consolidated complaint alle
ges that Respondent violated 
Section 8(a)(1) by 
1. Threatening employees with 
unspecified reprisals because 
of their union activity, and tell
ing an employee that another 
employee had been disciplined for engaging in union activity 
(pars. 7[a] and 9[i]). 
2. Creating the impression that an employee™s union activity 
was under surveillance, threatening the employee with reprisals 
because of such activity, and interrogating the employee 
regarding other employees™ union sympathies (par. 7[b
]).73. Threatening an employee wi
th discharge because of his 
union activity (par. 7[c]). 
4. Telling an employee that because of his union activity its 
work rules would be enforced
 more rigidly (par. 9[ii]). 
5. Demoting Supervisor Edwina Flannery (E. Flannery) to a 
day-shift nonsupervisory position because her husband, Mi-
chael Flannery (M. Flannery), 
engaged in union activities  (GC 
Exh. 1[g], par. 6[a]; G.C. Exh. 1[kk]). 
It further alleges that Responde
nt violated Section 8(a)(3) and (1) by: 
 1. Transferring E. Flannery to a night-shift position to dis-
courage membership in the Union (G.C. Exhs. 1[g]; 1[kk]). 
2. Issuing written warnings to M. Flannery and to Robert 
Nolan, and by prohibiting M. Fl
annery from talking to a ﬁde-
positor,ﬂ refusing to assign hi
m a ﬁhelper,ﬂ and reducing the 
 that henceforth the ﬁother actsﬂ 
boilerplate language contained in a 
charge form would not, without more, suffice to sustain an 8(a)(1) 
complaint allegation. 
7 The allegations pertaining to cr
eating the impression of surveil-
lance and unlawful interrogations ha
ve apparently been abandoned by 
the General Counsel for no evidence was produced in support thereof, 
and the General Counsel makes no mention of them in her posthearing 
brief.  
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 564length of his lunch and smoke breaks, because of his union 
activities (par. 10 [a-g]). 
IV. FACTUAL BACKGROUND The Respondent maintains two 
facilities, one of which 
houses its bakery operations, th
e other its administrative of-
fices.  It has a total compleme
nt of approximately 950 employ-
ees, 700 of whom work in the production area, and approxi-
mately 50Œ60 falling into the managerial or supervisory cate-
gory, with the number of supervisors totaling between 30 and 
35.  Included in Respondent™s ma
nagerial hierarchy are Human 
Resources Vice President William Mahoney, Manufacturing 
Vice President Paul Woite, Production Operations Director 
Thomas Kenny, Manufacturing S
uperintendent Charles Britsch, 
Night Production Superintendent 
Joseph Carboy, and Engineer-
ing Superintendent Timothy Waldron.  Below the superinten-
dent™s rank are supervisors some
 of whom include Bruce Maul, 
Joseph O™Boyle, and Daniel McCrossen.
8  The Respondent also 
utilizes employees in a classification known as ﬁlineﬂ and ﬁpro-
ductionﬂ monitors in the production area.  The line monitor™s 
function is to oversee a particular production line to ensure it is 
operating and moving properly, and to monitor personnel work-
ing on the line, including reporting any disciplinary problems to 
supervisors.  The floor monitors perform basically the same 
function except that they oversee an entire floor.  Their duties 
include ensuring that production lines are properly supplied, 
rotating employees, and reassigning them in the event of a 
breakdown.  One such monitor, Linda Casey, employed in the 
environmental sanitation (E&S) de
partment, testified that her 
duties include reporting infractions to supervisors, and prepar-
ing writeups or memos on employees which go into their files.  
Such memos, according to Casey, could lead to discipline if 
they reflect a particular patter
n of misconduct.  Casey™s latter 
testimony was corroborated by
 Britsch (Tr. 289, 304, 405).
9 The Respondent™s product line in
cludes a variety of well-
known baked goods such as choc
olate cupcakes, crumb cakes, 
Krimpets, Tandy cakes, creamies, etc.  The production process 
begins on the fifth floor where the different type batter is 
mixed.  From there, batter is pumped or gravity-fed through 
pipes to stainless steel, hydrau
lically-operated depositors, and 
presumably finds it way to the ovens.  The record reflects that 

for the most part, the production of crumb cakes occurs during 
the night shift, while the choc
olate cupcakes are baked during 
the day shift.  In the producti
on of the crumb cake, the Respon-
dent utilizes a crumb chute or hopper running from the fifth 
floor to the V-shaped depositor on the third floor.  The deposi-
tor is operated by a depositor operator.  The crumb chute, 
which ends right above the depo
sitor, has a small gate that, 
when opened, pours crumbs into the depositor.  The depositor 
is timed with the oven, operated 
by an ﬁovenman,ﬂ to deposit 
the crumbs onto the batter.  With the arrival of the day shift, the 

switch to production of chocolate cupcakes occurs, requiring 
                                                          
                                                           
8 All of the named managers and supervisors are admitted by Re-
spondent to have been supervisors within the meaning of Sec. 2(11) of 
the Act during 1996, the relevant time period herein. 
9 Given these facts, I find merit to the General Counsel™s assertion 
on brief (p. 37, fn. 20) that at all relevant times herein the monitors 

were, if not supervisors, at a minimum agents of the Respondent within 
the meaning of Sec. 2(13) of the Act.  See 
Kidd Electric Co., 313 
NLRB 1178, 1180 (1994).  Casey™s own description of her duties as 
monitor supports such a finding (Tr. 287). 
 that the depositor be thoroug
hly cleaned of all remaining 
crumbs and other residue. 
E. Flannery and M. Flannery have each been employed by 
Respondent for more than 20 year
s.  E. Flannery has held nu-
merous positions during her long tenure with Respondent.  
Thus, in 1982, she was made a line monitor; in 1989 moved up 
to floor monitor, and in August 1990, was promoted to supervi-
sor.  In June 1995, however, E. Flannery was demoted to a 
nonsupervisory packer™s position. 
 Two other supervisors, Wil-
liam Whitehead and Whitelock, were also demoted at the same 
time. 
M. Flannery worked as a day-shift ovenman on the third 
floor of Respondent™s facility.
 As described by him, M. 
Flannery™s duties as an ovenman
 included maintaining control 
of the heat for the ovens by turning the proper switches on and 
off, coordinating the oven heatin
g times with the floor monitor 
and the depositor operator, and generally assuring that the 
baked product is properly carried away on a conveyor belt to a 
bin as it leaves the oven.  When he arrives for work at 5:30 
a.m., the production of crumb cake
s is completed and the ovens 
are prepared for the production of chocolate cupcakes.  Among 

the employees working in the same vicinity with him are the 
depositor operator, who during the relevant time period herein 
was Billy Martin, and the packers.  The record reflects that 

during two 15-minute break 
periods and one 30-minute 
lunchbreak, M. Flannery reli
eves Martin from his depositor 
operator duties. During those times, however, the units are shut 
down, so that M. Flannery is not performing any of the deposi-
tor™s duties, and is performing on
ly his normal oven duties.  M. 
Flannery nevertheless admits th
at he has on occasion run the 
depositor and has helped the depo
sitor operator remove crumbs 
left in the depositor on completion of the crumbcake produc-
tion.  Regarding the cleaning of 
the crumb depositor, he testi-
fied that prior to January 1996, 
his practice was to remove left-
over crumbs from the depositor when the depositor operator 
was not present. 
The record reflects that in 1994, the Union began an organiz-
ing drive among Respondent™s
 employees, and that M. 
Flannery and alleged 
discriminatee, Robert Nolan, a 15-year 
employee, figured prominently in that campaign.  Both, for 

example, handed out authorizat
ion cards to large numbers of 
employees and openly distributed union literature
10 at the main 
entrance to Respondent™s facility which conduct, according M. 
Flannery, was observed by various company officials including 
Mahoney, Kenny, Woite, and his immediate supervisor, 
O™Boyle (Tr. 117).  Several of
 Respondent™s managers readily 
admitted that Respondent was strongly opposed to the Union 

and knowing that M. Flannery 
and Nolan were actively in-
volved in prounion activities (Tr. 337, 360, 420, 511).  M. 
Flannery was also a member of the Union™s organizing commit-
tee.  He began openly distribu
ting union literature in front of 
Respondent™s facility in Janua
ry 1995, solicited a ﬂcouple of 
hundredﬂ signed union authorization cards from employees, 
authored various articles whic
h appeared under his name in 
ﬁTasty Talk,
ﬂ openly displayed his prounion sympathies by 
wearing a union button and hat to work, and on occasion wore a 
union T-shirt that was visible through the company uniform.  
On February 28, 1995, the Union petitioned for an election.  A 
Board-conducted election was thereafter held on April 5, 1995, 
 10 One such distribution was a union publication entitled ﬁTasty Talkﬂ (G.C. Exh. 4). 
 TASTY BAKING CO. 565which the Union lost.  The elec
tion, however, was subsequently 
set aside and, on March 29, 1996, the Board directed that a new 
election be held.
11  Despite the Union™s loss, M. Flannery con-
tinued his prounion activities.   
The General Counsel contends, 
and the Respondent denies, 
that beginning with the June 
1995, demotion and subsequent 
transfer to the night shift of E. Flannery, and continuing 
through June 1996, during which period the Respondent alleg-
edly issued warnings to union act
ivists M. Flannery and Nolan, 
the Respondent interfered with 
its employees™ Section 7 rights 
and attempted through unlawful means to discourage further 
support for the Union.  A discussion of these incidents follows. 
A. Flannery is Demoted and Assigned to Night Shift 
E. Flannery, as noted, was made a supervisor in August 
1990.  She remained in that position until demoted to a nonsu-
pervisory packer position on June
 13, 1995.  Her testimony is 
that she began hearing rumors as far back as November 1994, 
about her possible demotion, but received assurances from 
managers that such
 was not the case.
12  On June 6, her superior, 
Robb, discussed her upcoming evaluation scheduled for June 
24.  On June 7, she discussed the rumors with Britsch, and 
claims Britsch told her he knew nothing about such rumors and 
to go and enjoy her vacation. On June 13, 1995, while on vaca-
tion, Kenny called her at home 
to say that so
me management changes had been made and that she should no be a supervisor. 
Kenny, according to E. Flanne
ry, expressed hi
s regrets about 
having to give her the decision over the phone, and advised that 

if she wished, he would be willing to discuss it with her on her 
return from vacation.  Two other supervisorsŠWilliam White-
head and Don WhitelockŠwere also
 demoted at the same time, 
and a third, Nater, was terminated.
13  On June 20, 1995, she spoke with Britsch to find out where 
she would be working, and learned she would be working as an 

ﬁextra.ﬂ
14  She again spoke with Britsch 2 days later in his of-
fice to find out why she had been 
demoted.  Brtisch, according to E. Flannery, stated he really did not know anything about her 
demotion, as no one had officially
 told him anything, but that 
                                                          
 11 Judicial notice is taken of an earlier decision issued on February 
16, 1996, in Cases 4ŒCAŒ23640 and 4ŒCAŒ18565, by Administrative 
Law Judge Richard Beddow Jr., involv
ing the same parties, wherein he 
recommended, inter alia, that the April 5, election be set aside and a 
new election be conducted.  As no exceptions were filed to Judge Bed-
dow™s decision, his recommendations were adopted by the Board on 
March 29, 1996.   
12 E. Flannery testified to hearing a rumor that Kenny was stating 
that within 1 year she ﬁwould be f
eeding cake,ﬂ a reference to the low-
est position at the plant.  She claims she discussed the matter with 

Mahoney who assured her she had nothing to worry about because she 

was Respondent™s ﬁnewest rising st
ar.ﬂ  Mahoney admits having a 
conversation with E. Flannery ar
ound November 1994, but claims she 
came to him in a very agitated and al
most hysterical fashion, stating she 
was going to be fired.  Mahoney advised her that these were only ru-
mors, and that her hysterical attitude was the kind of conduct that could 
cause her to be fired.  He then commented that she ﬁcould be a rising 

starﬂ (Tr. 591).  E. Flannery heard the rumor again sometime in May 
1995, and this inquired of then superintendent, Robb, who told her not 
to be concerned because he had hear
d similar about her and himself too 
(Tr. 185Œ186). 
13 Nater was terminated for failing 
to meet his probationary period, 
not because of any reorganization (Tr. 558).  
14 As an ﬁextra,ﬂ E. Flannery spent 4 hours a day packing in the cup-
cake department, assisting another employee who only worked 4 hours 
per day (Tr. 194). 
he assumed it was because she was ﬁa little too intense, which 
tends to alienate people.ﬂ  E. Flannery replied that she thought 
this was ﬁbullshitﬂ and that it was because Kenny hated her 
husband.  She told Britsch that had it been for some other rea-
son, Respondent would not have waited for her to go on vaca-
tion to demote her, and that sh
e had never been warned that Respondent was dissatisfied with her work.  E. Flannery 
pointed out the fact that McCr
ossen had had an employee peti-
tion circulated against him a
nd yet management supported him 
but would not support her.  Britsch purportedly responded that 
she was lucky to have her job, at which point she asked and 
received permission to see her personnel file (Tr. 187Œ188).  M. 
Flannery worked at the ﬁextr
aﬂ position until June 30, 1995, at 
which point the position was give
n to a Margaret Jefferson, 
who was returning from vacation.   
E. Flannery claims that on 
July 10, 1995, she asked Kenny 
for an explanation for her demotion,
 and that he told her it was 
because she was not getting things done.  E. Flannery, however, 
insisted it was because of her husband™s union activity, but 
Kenny denied it and stated that he liked her as an employee, 
and that if he did not, she wouldn™t have a job, that she should 
thank him for her job because he
 was responsible for her being 
able to keep it (Tr. 196).  E. Flannery also asked about the Jef-

ferson position, noting that it had first been offered to E. Flan-nery on June 22, 1995, did not b
ecome available until June 23, 
1995, and given her greater senior
ity over Jefferson, she should 
have received it.  Kenny responded that Jefferson had placed 
her name on a list for the job, but that if Jefferson was willing 
to relinquish it, E. Flannery co
uld have the job.  Kenny, ac-
cording to E. Flannery, agreed to speak to Jefferson about the 
matter.  Kenny further purportedl
y commented to E. Flannery 
that people were upset that she was working on the day shift, 

but offered no explanation when she asked how that would 
make people upset (Tr. 195Œ196).   
On July 17, 1995, E. Flannery asked Respondent™s CEO, 
Carl Watts, why Jefferson was given the job; the latter agreed 

to look into the matter and get back to her.  E. Flannery then 
spoke to Paul Woite about th
e Jefferson position on July 21, 
1995.  Woite admitted there were some inconsistencies in the 

way a supervisor who is demoted 
is treated vis-a-vis her senior-
ity, and that he was in the process of clarifying the policy be-
cause the job really should have gone to her and not to Jeffer-
son.  He also mentioned that pe
ople were upset that she was on 
day shift.  Woite did not testify.  On July 25, 1995, Watts told 

her that Kenny and Mahoney had decided the position properly 
went to Jefferson because she had put in for the position first 
(Tr. 197Œ198).  
By August 1995, E. Flannery gave up all hopes of getting the 
Jefferson position, and around that time inquired of Britsch of 
the likelihood of getting a position in the Tandy Cakes area.  
Britsch, according to E. Flannery, told her she no longer had 
her seniority, that under comp
any policy demoted supervisors 
lose their seniority for 3 years, after which it is regained.  When 

E. Flannery asked to see the company policy, Britsch purport-
edly refused to show it to her.  E. Flannery testified to another 
conversation with Britsch on August 10, 1995, while on her 
way to lunch.  She claims that
 during this conversation Britsch 
told her that M. Flannery™s continued distribution of union 
literature outside Respondent™s pr
emises ﬁwas not helping her 
chances of staying on day work,ﬂ
 and that ﬁupper management would interpret this as a slap in
 the face,ﬂ because while they 
were being nice to her, her husband continued with his union 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 566activity and that, because of this, she ﬁcould very seriously end 
up on night work (Tr. 200).  Britsch, according to E. Flannery, 
stated he would deny ever making such remarks to her if she 
repeated the comments to others.  
Britsch denied any prior knowledge of E. Flannery™s demo-
tion, and testified he learned after the fact that she was demoted 
because of ﬁher interactions with people, the way she alienated 
people.  She had alienated the 
Engineering group tremendously.  
It was her gruff, aggressive nature that really became her de-
mise, along with declining perfo
rmance for her product line.ﬂ  
(Tr. 416.)  He also recalls E.
 Flannery asking him about the 
Jefferson position, and claims he
 told her that Jefferson had 
seniority over her by because E. Flannery had lost her seniority 
when she was demoted (Tr. 417).
  Britsch denied making any 
comment to E. Flannery abou
t her husband™s distribution of 
union literature outside Respondent™
s facility, or advising that 
she might be able to keep her day job if M. Flannery changed 

his prounion behavior.  He does, however, admit saying to E. 
Flannery that she stood a ﬁgood chance of staying on day workﬂ 
if she ﬁfaded into the woodwork and not bring attention to her-
self all the timeﬂ (Tr. 413, 419). 
 More importantly, he admitted 
that while Respondent has a policy on an employee™s loss of 
seniority caused by a change in
 classification, Respondent does 
not always follow that policy when demoting a supervisor (Tr. 
424). In September 1995, E. Flannery was placed on the night 
shift.  Mahoney explained that because of her reclassification, 
she was naturally assigned to the night shift due to her loss of 
seniority (Tr. 613). 
Kenny™s testimony as to the events leading up to the demo-
tion of Flannery, Whitehead, and  Whitelock was vague.  Thus, 
on direct examination by Responde
nt™s counsel, he testified that 
in 1994, he was promoted from ma
intenance superintendent to 
superintendent of production and 
asked to review the overall operation of the production departme
nt because it had not been running well, and in particular, 
the ﬁKrimpetﬂ department su-pervised by E. Flannery.  He 
claims that he found that the whole production operation was ﬁcom
pletely out of control . . . 
chaotic . 
. . and simply lacked structureﬂ and that he told pro-
duction superintendent, Fred R
obb, and production manager, 
Bill Parshall, that ﬁit was mana
gement™s responsibility to take 
care of thatﬂ  (Tr. 445Œ446).   
Kenny further testified that be
ginning 6 to 8 months before 
the Union came on the scene,
 he held several discussions with 
E. Flannery regarding her need to improve the operation of the 

Krimpet department, which he characterized as a mess and out 
of control (Tr. 448Œ449).  E. Fl
annery understandably denies 
that her department was a mess
 or having had any such conver-
sations with Kenny.
15  Kenny also claims to have received re-
peated complaints about E. Flannery™s running of the Krimpet 

department.  Thus, he states that two monitors, Yvonne Scott 
and Esther Berman, came to him in tears complaining of being 
mistreated by E. Flannery, of 
her yelling and screaming, and 
asking Kenny to do something a
bout her because they did not 
want to work under those conditi
ons.  He further testified to 
receiving an ﬁonslaughtﬂ of complaints from other employees.   
                                                          
                                                           
15 The Union™s organizational campaign got under way in early Au-
gust 1994.  Thus, according to Kenny,
 he began having these perform-
ance conversations with E. Flanne
ry sometime between December 
1993 and February 1994.  E. Flannery te
stified that at no time prior to 
her demotion did Kenny ever speak to
 her about her management style 
or her overall performance (Tr. 209Œ210). 
Asked what he might have told E. Flannery about such com-
plaints, Kenny responded in very general terms that he cau-
tioned her that ﬁwe had to get control a bit, how we had to shut 
down the area and get it straight
ened up and stop continually 
working people 8 hours a day, day in and day out, in a mess.ﬂ  
Despite these purported numerous discussions with E. Flan-
nery, Kenny claims she viewed 
his discussions with her as intrusive and made no improvements in her overall perform-ance.  Kenny thus purportedly conc
luded that E. Flannery just 
ﬁcouldn™t get the job done.ﬂ  Although he states he discussed 

his views on E. Flannery with 
other members of management, he was unable to recall the specifics of any such meetings, or 

the dates, of when they might have occurred.  Kenny further 
claims he personally observed 
E. Flannery™s behavior and 
found her to be ﬁvery combative, 
very in-your-face. . . .  Just 
left a mess everywhere she went when she dealt with people.ﬂ 
(Tr. 448Œ451.) 
Kenny testified that after he and Woite replaced Parshall and 
Robb (both of whom were demoted in 1994) in the production 
department, they reviewed all the issues in the department, 
including supervision, and how be
st to deal with them. One 
proposal was that E. Flannery and the other supervisors be dis-
charged because of their poor work performance.16 This option, according to Kenny was consistent with previous reorganiza-

tions, in particular one held in 
1994, in which supervisors were 
discharged.  He and Woite, however, agreed that terminating E. 
Flannery and the others was ﬁnot
 the way to go, ﬂ and that, at 
least in the case of E. Flannery, she would be demoted to a 

packer position.  Whitelock and Whitehead likewise were de-
moted to hourly jobs.  Kenny testified that company policy 
dictates that when an employee changes classifications, they 
loses their seniority for 3 years at the end of which their normal 
seniority is reinstated.  Consequently, E. Flannery, as well as 
Whitelock and Whitehead, lost their right, at least for the next 3 
years, to select their shift by virt
ue of having lost all seniority.  
Kenny stated this was the reason for E. Flannery going to the 
night shift.  Kenny testified th
at E. Flannery, Whitehead, and 
Whitelock were treated just as all other employees affected by a 
change in classification have been treated.   
B. Incidents Involving M. Flannery 
1. The ﬁcrumbsﬂ in depositor 
On January 16, M. Flannery received a disciplinary warning 
for ﬁnot removing the crumbs 
from the crumb depositor for 2 
days in a row (Wed., 1/10/96 & Thurs. 1/11/96).ﬂ (G.C. Exh. 
5).  M. Flannery does not deny 
that crumbs were left in the 
depositor on both days, noting that
 about 6 inches of crumbs 
were left on January 10, and a lesser amount on January 11 (Tr. 
166).  He testified he did not re
alize crumbs were left in the 
depositor on January 10, until notified on January 16, when the 

warning was given to him. The 
testimony of the various Re-
spondent™s witnesses who testified confirm that neither the 
 16 Whitehead, according to Kenny, 
had problems getting people to 
do their job, was not authoritative,
 and had a tendency to let people 
have their way.  Whitelock, Kenny te
stified, had similar problems in 
that he could not communicate with 
people, could not earn his employ-
ees™ respect, and people simply did not want to work for him (Tr. 456Œ
457).  Kenny claims E. Flannery fe
ll in the same category as White-
lock.  Thus, in addition to th
e problems mentioned above, Kenny 

claims E. Flannery™s ﬁKrimpetﬂ de
partment was the poorest of all in 
that it was ﬁextremely unproductive day in and day outﬂ (Tr. 457Œ458). 
 TASTY BAKING CO. 567January 10 or 11 incident was 
brought to M. Flannery™s atten-
tion at any time prior to January 16.  
M. Flannery recalled that earlier that on January 11, a 
ﬁbrown-outﬂ (e.g., loss of power) occurred resulting in im-
proper oven readings and causing him to have difficulty with 
the oven.  He claims that Britsch and Viola came to his work 
area, apparently in response to the ﬁbrown-out.ﬂ  As to the crumbs left in the depositor that
 day, M. Flannery stated he 
assumed Martin was going to take 
care of the leftover crumbs.  
Martin, it turns out, did not do so (Tr. 120Œ121). M. Flannery 
does not dispute that he often helped Martin clean crumbs from 
the depositor,17 but testified he was never told it was his re-
sponsibility to do so, and first learned it was part of his normal 
duties on January 16, when he r
eceived the warning.  He had 
always assumed that the func
tion was part of the depositor 
operator™s normal job dutie
s (Tr. 167Œ168, 179, 181).  
Casey testified she learned of the January 11 incident when 
an employee assigned to clean out the chute and the depositor 
reported finding crumbs in thos
e areas.  Although she states 
that finding crumbs in the depositor is a common occurrence, 
on this particular occasion the crumbs purportedly filled the 
entire chute and depositor and were pouring into oven #30, the 
one run by M. Flannery.  By her estimation, it was the worst 
incident she had ever seen of crumbs being left in depositor and 
chute (Tr. 297Œ298).  Later that evening, according to Casey, 
she reported the incident to Superintendents Carboy and Britsch 
(Tr. 296Œ297, 317Œ318).
18 Casey admits she did not discu
ss the incident with M. Flan-
nery before reporting it to Carboy and Britsch, but offered con-
flicting explanations for not doing so.  Thus, she at first stated 
that M. Flannery was still on the premises when the crumbs 
were found in the depositor on January 11, but when asked why 
she did not inform M. Flannery of the problem, responded in a 
vacillatory fashion, ﬁI don™t know if Mike was even in the 
building at that timeﬂ (Tr. 303
).  Yet, during further cross-
examination, Casey proffered that
 she did not mention the inci-
dent to M. Flannery that day because he ﬁwasn™t around at the 
time,ﬂ but when reminded about her earlier answer that she did 
not know whether or not M. Flannery was still on the premises, 
stated, unconvincingly, ﬁOkay.  I will say that Mr. Flannery 
wasn™t on the third floor in the 30 oven area at the time of the 
incidentﬂ (Tr. 305).  Casey™s testimony as to why she did not 
inform M. Flannery is simply not believable and is not credited.  
M. Flannery in fact testified, w
ithout contradiction, that he was 
indeed still at the plant when the crumbs were discovered.  
Accordingly, I credit M. Flannery and find he was still at the 
worksite on January 11, when the crumbs were found in the 
depositor.                                                            
                                                           
17 Although M. Flannery responded a
ffirmatively when asked by Re-
spondent™s counsel if his removal of the crumbs was the standard prac-
tice long before January 1996, his response in this regard was, in my 
view, nothing more than a reaffirmati
on of his prior claim that he helps 

the depositor man, and not an admission that he understood such work 
to be part of his own duties as ovenman.   
18 Carboy did not testify.  It should be noted that on direct examina-
tion Casey did not state she had reported the incident to Britsch.  

Rather, she did so on cross-examina
tion almost as an afterthought and 
pursuant to a suggestive query from
 the Charging Party™s attorney.  
Casey, however, explained that she reported the incident to Britsch 
more as a matter of courtesy, sugge
sting implicitly, and contrary to 
Britsch™s contrary assertion, that she was under no obligation to do so 

(Tr. 305; 428).   
Britsch also testified to receiving notice of the leftover 
crumbs from Casey.  His versi
on, however, does not coincide 
with Casey™s.  Britsch, for example, states Casey told him that a 
considerable amount of crumbs 
had been left in the depositor 
and crumb chute ﬁon two consecutive days,ﬂ e.g., January 10 
and 11.  Casey, however, never 
testified to reporting two sepa-
rate incidents to Britsch.  Britsch™s further claim that Casey was 
required to report the incident to him is also contrary to Casey™s 
testimony that she reported the matter to him as a matter of 
courtesy (Tr. 428).   
Britsch and others whom he di
d not identify purportedly in-
vestigated the incident and 
ﬁwe found outﬂ that the crumbs 
were left during a changeover from crumb cake to chocolate 

cupcake production.  He testified 
that because M. Flannery had 
relieved depositor Martin during changeovers on January 10 
and 11, it became his responsibili
ty to insure the depositor and 
chute were free of crumbs.  
Based on that ﬁinvestigation,ﬂ 
Britsch decided that M. Flannery
 should be issued a ﬁperform-anceﬂ warning, and instructed O™Boyle to do so (Tr. 400Œ401).  
Asked if he or anyone spoke to M. Flannery regarding the 
January 10 incident, Britsch answered he did not because he 
hadn™t had time to gather the information from Casey, who was 
on a different shift.  There is no indeed no indication in the 
record that Britsch, during his investigation of the January 11, 
incident, sought to ascertain from either Martin or M. Flannery 
their version of what had happened on either January 10 or 11.  
O™Boyle testified that on January 12, Britsch informed him 
of M. Flannery™s alleged failure
 to clean out the depositor and 
that, pursuant to his instructions, prepared a written warning to 

M. Flannery for ﬁnot removing the crumbs from the crumb 
depositor for 2 days in a row, (Wed., 1/10/96 & Thurs. 
1/11/96).ﬂ19  The warning states it was M. Flannery™s responsi-
bility ﬁto empty the depositor for cleaning and this was not 

done.ﬂ  O™Boyle claims that fo
r ﬁas long as I can remember,ﬂ 
the oven man, not the depositor 
operator, was responsible for 
making sure no crumbs remained in the depositor during a 
changeover in production.  O™Boyle never questioned Martin 
about the incidents, explaini
ng ﬁit was my understanding Mike 
[Flannery] sent Billy [Martin] away on break at the changeover; 
so that automatically puts the burden on Mike to make sure the 
crumbsﬂ are removed (Tr. 351).  He also did not discuss either 
incident with M. Flannery be
fore issuing the warning.   
O™Boyle admits that no employee has ever been issued a dis-
ciplinary warning for failing to clean out a depositor.   He ex-
plained, however, that M. Flannery received one because he left 
crumbs in the depositor 2 days in
 a row.  Had there been only 
one incident, no warning would issued, according to O™Boyle.  
Instead, the matter would have been called to M. Flannery™s 
attention and that would have been the end of it (Tr. 324Œ326).  
O™Boyle claims that on January 16,
 when he gave M. Flannery 
the warning, the latter simply shook his head but did not deny 
responsibility for the incident.  He admits to never mentioning 
the January 10, incident to M. 
Flannery during their discussion 
of the warning (Tr. 347Œ348).  
On January 18, M. Flannery filed a written grievance under 
the Company™s internal grievance procedure protesting the 
warning, asserting therein that the warning was issued because 
he supported the Union™s effort to ﬁunionizeﬂ the Company 
 19 Although the ﬁcrumbsﬂ incident
s purportedly occurred January 10 
and 11, the warning shows January 12, as the ﬁDate Infraction Oc-
curredﬂ (G.C. Exh. 5).  
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 568(G.C. Exh. 6).  He claims he met with O™Boyle that same day to 
discuss the grievance and that O™Boyle disputed his contention 
that the warning had been issued for his union activities.  
O™Boyle instead insisted the warning resulted from crumbs 
being left in the depositor, an ex
planation M. Flannery declined 
to accept.  O™Boyle was not asked about this alleged subsequent 

conversation with M. Flannery. 
M. Flannery also spoke with Br
itsch that same day in the lat-
ter™s office.  Britsch, according to M. Flannery, began the meet-
ing by discussing the warning a
nd by telling M. Flannery they 
were ﬁwere enemies over this.ﬂ 
 M. Flannery purportedly re-
sponded that he did not share Britsch™s sentiments regarding 
their relationship.  He then informed Britsch that he believed he 
was being set up, explaining that
 everyone knew that crumbs 
had been left in the hopper before he had left work, and if the 

crumbs had really been a concer
n, someone should have called 
it to his attention and he woul
d have remedied the problem.
20  Britsch puportedly responded that 
the warning was part of Re-
spondent™s new ﬁget toughﬂ policy that was being implemented 
because too many people were ﬁscrewing up.ﬂ M. Flannery 
claims that Britsch then suggested that ﬁenemiesﬂ was probably 
not the right word to use to desc
ribe their relationship, and went 
on to say while he ( M. Flannery) felt he ﬁwas doing the right 
thing for Tasty Baking people,ﬂ he
 (Britsch) felt he was ﬁdoing 
the right thing for Tasty Bake and will do whatever I have to 

keep the union out.ﬂ  (Tr. 124Œ125.)   
Britsch acknowledged meeting with
 M. Flannery to discuss 
the grievance, but lacked specific recollection of what was said.  
He does claim to have told M. Flannery that the warning had 
nothing to do with the Union and was instead related to poor 
work performance.  He did not, however, recall if M. Flannery 
denied responsibility for the ﬁcrumbsﬂ incident.  Nor did 

Britsch deny outright the ﬁenemiesﬂ remark attributed to him by 
M. Flannery, stating only that he 
ﬁdoes not think that I said [to 
M. Flannery] that we were enemies,ﬂ and instead believes he 

ﬁmight have alluded to the fact
 that, in my opinion, arguing 
about union affairs is the same as arguing about church or argu-
ing about politics; that there 
are no winners; that people only 
wind up as enemies when they argue about these situations 
because there are no winners.ﬂ  On cross-examination. Britsch 
conceded he could not recall specifically what was said during 
this meeting (Tr. 410Œ411; 420). 
Kenny was equally as vague.  T
hus, asked if he had any in-
volvement in the warning issued to M. Flannery, Kenny testi-
fied that he did not know if he investigated the incident other 
than to simply approve it, and when queried regarding any con-
versations he may have had with
 Britsch regarding the warning, 
responded rather ambiguously, ﬁWe
ll, Mr. Britsch would quite 
naturally, as he was answering 
a grievance, tell me what he 
found.ﬂ  His suggestion that Britsch might have informed him 

of the warning is not confirmed by Britsch who made no claim 
to having discussed the matter with Kenny.  Any suggestion 
that Kenny may have been part of Britsch™s purported ﬁinvesti-
gativeﬂ team is disputed by Ke
nny™s own admission that he did 
not investigate the matter.  
2. The ﬁhelperﬂ issue 
M. Flannery claims 
he was usually assi
gned a helper during 
cupcake production, but that beginning late September or early 
                                                          
 20 M. Flannery™s claim to Britsch th
at he was still in the plant when the crumbs were discovered, presum
ably by Casey and the employee 
who reported the matter to her, undermines Casey™s. 
October 1995, Respondent stoppe
d assigning him a helper.  
When he inquired of baking department monitor Sam Viola as 
to the reason, Viola purportedly told him that Respondent was 
ﬁshort on peopleﬂ (Tr. 116).  On January 18, M. Flannery filed 
a grievance claiming that while two men are assigned to run the 
ovens on the other floors, and on his third floor during the night 
shift, he is the only person assigned to the third floor, day-shift 
oven operation, and that he believed he was being treated dif-
ferently because of his support 
for the Union and his attempts 
to unionize the Company (G.C. Exh. 7).  He testified that on 
previous occasions during crumb cake production, he had been 
assigned such a helper.   
Viola denied receiving a compla
int from M. Flannery regard-
ing a helper, and testified that, in any event, helpers are as-
signed only in certain cases, such as when extra ovens are to be 
run and the additional help wa
s available (Tr. 387Œ388).   
O™Boyle responded to the grievance the same day, stating 
that only if the work schedule called for the operation of more 
than two ovens at the same time 
would a helper be assigned to 
assist M. Flannery, and that th
e reason a helper is assigned to 
the sixth floor oven man is b
ecause most of the time three ov-
ens are in operation, but that 
if only two were operating, the 
oven man would receive no helper.  O™Boyle denied M. 
Flannery™s claim that the failure
 to assign him a helper was in 
any way related to his union activity (G.C. Exh. 7).  O™Boyle 

testified that M. Flannery has ne
ver been denied a helper if one 
was needed, and that only on rare occasions was a helper 
needed (Tr. 335).   
3. The ﬁno talkingﬂ restriction 
M. Flannery claims that on January 30, O™Boyle instructed 
him to remain at his job behind the ovens and not talk to Mar-tin.  According to M. Flannery, it was common practice for the 
depositor operator and the ovenman to speak with one another 
(Tr. 127).  O™Boyle denied prohibiting M. Flannery from 
speaking with Martin, noting that
 the oven man and the deposi-
tor operator must communicate w
ith each other regarding bak-
ing times and to discuss when br
eaks will be taken.  He admits, 
however, that on occasion he may have had to break up discus-
sions between the two when he observed them standing to-
gether for extended periods of time, e.g., 5Œ10 minutes (Tr. 
333Œ335).  4. Kenny™s April 11 rema
rks to E. Flannery 
M. Flannery testified that shor
tly before 11 a.m. on April 11, 
as he stood behind the third floor ovens, Kenny approached 

him, and remarked, ﬁ I don™t believe you.  After what happened 
to your wife (e.g., the demotion), you™re still pushing the union 
and calling OSHA.  Are you going to make me fire you?ﬂ  M. 
Flannery states he did not re
spond to Kenny™s comments (Tr. 
127Œ128).  Kenny generally denied
 ever having had a conversa-
tion with M. Flannery regard
ing OSHA, or telling him he 
thought M. Flannery had called OSHA to come to Respon-
dent™s facility (Tr. 467).  He was not, however, asked about, 
and consequently did not deny, 
having made reference to his 
wife™s demotion or to his continued union activity, or having 
suggested that he (M. Flannery
) was going to make Kenny fire 
him. 5. The change in smoke break/lunch policy  
M. Flannery testified that when he returned to work on Mon-
day, April 29, O™Boyle told him he was no longer permitted to 
take his smoke break behind 
the black doors separating the 
 TASTY BAKING CO. 569third floor baking area from the engineering shops, which M. 
Flannery claims he™d been doi
ng for 24 years, and that from 
then on he, O™Boyle, would instruct M. Flannery when to take 
his breaks.21  According to M. Flannery, O™Boyle offered no 
explanation for this change in 
his working conditions (Tr. 130). 
O™Boyle agrees that he instructed M. Flannery in 1996, not 
to use the third floor hallway as a smoking area, but to instead 
use the designated smoking rooms on the second or fourth 
floors.  However, he gave so
mewhat conflicting reasons for 
doing so, stating at first that it was part of a companywide di-
rective aimed at all employees, 
but subsequently 
asserting that he changed the practice of em
ployees smoking in the hallway 
because he did not want his employees smoking where he could 
not see them (Tr. 333, 344).  He claims he personally informed 
both M. Flannery and another 
employee, Howard Booker, of 
the new smoking restriction, but
 did not personally inform 
other employees under his superv
ision because ﬁthe word got 
around that there™s no more smoking in that areaﬂ (Tr. 331Œ
333).  O™Boyle further admits telling his employees, including 
M. Flannery, how long of a break 
they were entitled to, and did 
so because employees were overextending their breaks (Tr. 
330).   
6. The June 6 ﬁoven timesﬂ incident 
On June 6, M. Flannery re
ceived a second written warning 
for giving the mixing room employees the wrong ﬁfinishﬂ times 

which presumably caused in a one-half hour loss of production 
time.  The warning advised that a third warning would result in 
a 3-day suspension (G.C. Exh. 8).  On June 14, M. Flannery 
filed a grievance protesting the warning, noting therein that 
although O™Boyle had stated a memo
 was being put in his file 
and he would receive a warning 
only if a similar incident oc-
curred within six months, O™Bo
yle nevertheless issued him a 
performance warning.  M. Flannery
 stated his belief that the 
warning was issued because of his union activity (G.C. Exh. 9).  
M. Flannery, O™Boyle, and Brit
sch gave testimony regarding 
this incident. 
M. Flannery testified that he 
generally receives verbal notice 
of the oven times for a particular day from a floor monitor, and 
that he then writes down the 
times and provides operator Mar-
tin with a copy.  He claims that on June 6, while returning from 
lunch, employee Terry Richardson told him about the mixup 
with the oven times, and when he
 arrived at his work station 
was officially told by O™Boyle.  M. Flannery testified he tried 

to get the oven restarted so as to reduce the amount of produc-
tion time lost to 5 or 10 minutes, but that baking department 
monitor, Sam Viola, called down from the mixing room and 
told him to forget it, and to run whatever was left in the system 
to make devil™s food cake.   
O™Boyle, according M. Flanne
ry, told him he was going to 
write him up for the incident and later that day, on his way to 
take a smoke break, was told by O™Boyle that a memo of the 
incident had been placed in hi
s file.  However, the following 
day, O™Boyle called him into his office and showed him a 
warning that had been issued to him regarding the incident.  
When M. Flannery remarked, ﬁ[Y]esterday memo, today its a 
                                                          
                                                           
21 The area previously used by M. Flannery for smoking is approxi-
mately 20 feet from E. Flannery™s wo
rkstation, whereas the fourth floor 
smoking room where he was instructed by O™Boyle to start taking his 
smoke break was some 100 yards away.  The previous smoke locale 
continues to remain a smoking area for maintenance and mechanics 
personnel.  
warning,ﬂ O™Boyle responded that 
ﬁthe powers that be decided 
it should be a warning.ﬂ (Tr. 131.) 
 M. Flannery claims that the 
mixup in times did not result in any loss of production (Tr. 
135).22 O™Boyle gave a different versio
n of his conversation with M. 
Flannery. Thus, he testified that
 on June 6, M. Flannery admit-
ted he had screwed up by giving the mixing room personnel the 

wrong times. After O™Boyle told M. Flannery not much could 
be done at that point, Britsch, who was standing nearby, told 
him (O™Boyle) that M. Flannery™s mistake at a minimum war-
ranted a memo be put in his file.  O™Boyle purportedly agreed 
with Britsch™s assessment and thereafter prepared a memo and 
gave it to Cathy Mahoney, an em
ployee in Respondent™s plan-
ning and schedule department, with instructions to put it in M. 
Flannery™s file.  However, O™Boyle claims that the matter was 
subsequently reviewed by upper 
management who decided that 
because of the one-half hour of lost production time, M. Flan-
nery should receive a warning.  
O™Boyle denied taking part in 
that decision, but admits issuin
g the warning to M. Flannery 
(Tr. 326Œ327).   
O™Boyle admits that M. Flannery receives the daily oven 
times from some else, e.g., from monitor Sam Viola, employee 
Cathy Morrissey, or himself.  
O™Boyle, however, was uncertain 
who might have given the oven t
imes to M. Flannery on June 6, 
suggesting it might have been Morrissey.  Despite his uncer-
tainty as to who provided M. Flannery with the oven times, 
O™Boyle testified he checke
d the oven times Morrissey had 
recorded on a piece of paper with those M. Flannery had writ-
ten down, and that the latter™s times were wrong.  He admits he 
did not ask Morrissey what she mi
ght have stated to M. Flan-nery (Tr. 343Œ344). 
Britsch™s testimony is consiste
nt with O™Boyle™s only insofar 
as Britsch agrees mentioning that M. Flannery™s ﬁoven timeﬂ 
incident warranted a memo to M.
 Flannery™s file.  However, 
their stories vary in other materi
al respects.  Thus, Britsch de-
nies directing O™Boyle to place 
a memo in M. Flannery™s file, 
testifying instead that, in his view, no such decision was ever 
made (Tr. 425).  He further cont
radicts O™Boyle™s implicit de-
nial that he had anything to do with the issuance of the warning, 
stating in this regard that he
, Kenny, and O™Boyle ﬁdiscussed 
the magnitude of the situation later that day . . . and felt it justi-
fied a warningﬂ (Tr. 403).  Brit
sch testified that the warning 
was issued because it had caused the Company ﬁ30 minutes of 

lost time and lost salesﬂ (Tr. 405).  He could not, however, 
recall whether any oven man had ever been issued a warning in 
the past for similar conduct.   
Although the Respondent claims on brief (R. Br. 24) that 
Kenny made the decision to issu
e the warning to M. Flannery 
after consultation with Britsch, the record does not bear this 
out.  Thus, Kenny provided little 
specifics about this incident 
and testified only in a very ge
neral sense that when an em-
ployee receives a discipline, a supervisor presents him with the 
action to be taken and he eith
er approves or disapproves it.  
Kenny claims he does not investig
ate any particular matter until 
the affected individual complain
s to him about the action taken 
 22 The Respondent objected on he
arsay grounds to M. Flannery™s 
further testimony that Howard Brocker, a third floor packer monitor, 
told him that the order had been ma
de (Tr. 136).  I sustained the objec-
tion.  However, given my finding herein that monitors were agents of 
Respondent, M. Flannery™s testimony as to what Brocker might have 
said to him would not be hearsay.  
Advance Auto Parts Distribution 
Center, 322 NLRB 910, 911 (1997); Fed.R.Evid. 801(d)2(D).  
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 570(Tr. 518Œ519).  Asked about his invol
vement in the warning, he vaguely responded, ﬁeither that
 warning was recommended to 
me or I okayed that warning.ﬂ 
 Kenny™s testimony thus makes 
clear he was not sure of his own involvement in the issuance of 
the warning.  The warning, it should be noted, contains only 
O™Boyle™s signature, and a grievance filed by M. Flannery over 
that warning was considered by Britsch and upheld by Manu-
facturing VP Paul Woite, not by Kenny (G.C. Exh. 8).  Thus, 
other than Britsch™s rather dubious testimony and Kenny™s own 
vague assertions, I find little evidence to support Respondent™s 
claim that Kenny was responsible for the issuance of the warn-
ing.  Kenny, however, explained that he was in full agreement 
with the warning because as a result of the wrong oven times 
ﬁthere was lost time, there 
was lost productﬂ (Tr. 469Œ470). 
C. Incident Involving Nolan 
On January 31, Nolan received a 3-day suspension (January 
31, February 1Œ2), and subsequently issued a written warning 
on February 5, for ﬁInsubordinationﬂ resulting from an incident 
that occurred on January 31, between him and Casey (G.C. 
Exh. 26).  A description of the incident as described by Nolan 
and Casey follows. 
Nolan testified that on January 
30, Casey filled in for his 
then monitor Whitehead, who apparently took the day off.  He 
claims he often worked either a 12 to 8 p.m. shift, or a 2 to 10 
p.m. shift.  During the latter 
shift, Nolan™s breaks were a 15-minute break at 5 p.m., a lunchbreak at 7 p.m., and a final 15-

minute break at 9 p.m.  On Ja
nuary 30, Casey informed Nolan 
that his breaks that day would be at 4, 6, and 8 p.m., and that 
whatever he had done under Whitehead was his business.
23  The next day, January 31, at ab
out 1:50 p.m., Nolan claims he 
spoke to Whitehead about the change in his breaks, and asked 
to be put back on a 5, 7, and 9 p.m. break schedule, and that Whitehead agreed to the change (Tr. 265).  At 5:10 p.m. that 
day, Nolan was speaking to his wife on the phone when Casey 
approached and, according to Nolan, began screaming that he 
was not on break, that he had been told the day before that this 
was not his breaktime.  Nolan told Casey he was speaking to 
his wife and then asked to see Whitehead.  Casey then in-
structed Nolan to get off the phone and return to work, which Nolan claims he did almost im
mediately.  Casey purportedly 
told Nolan that she was ﬁwriting this up.ﬂ  Nolan claims he 
went to see Whitehead soon thereafter and that the latter told 
him not to worry about it (Tr. 266). Nolan then returned to his 
job but soon thereafter, at around 5:25 p.m., Casey appeared 
and directed him to ﬁpunch out,ﬂ which Nolan did.  Nolan 
claims he remained calm th
roughout the incident, but was 
shocked by Casey™s behavior.   
Whitehead testified to having a phone and a subsequent face-
to-face conversation with Nolan th
at day.  As to the phone call, 
Whitehead testified Nolan called
 him to say Casey had caught 
him talking on the phone and would he agree to say that he 
(Nolan) was on break.  Whitehead claims he refused to lie for 
Nolan and that ﬁat that point, Linda [Casey] proceeded to issue 
out a warning and send [Nolan] 
homeﬂ (Tr. 359).  Whitehead 
implicitly denied Nolan™s testimony that he authorized Nolan to 
                                                          
 23 Casey testified that on January 
30, Nolan and three other employ-
ees (Joe Logue, John Tourigian, and Keith Washington) over-extended 
their breaks on two occasions and that
 she had memos prepared and put 
into their files (Tr. 286Œ287; R. Exh. 2) which she claims was to be put 
in each of their files.  Nolan did not
 recall the incident but admits that 
Casey told them what their break periods would be that day.  
take his breaks at 5, 7, and 9 
p.m. when he stated Nolan™s 
breaktimes should have been at 
2, 4, and 6 p.m.  He did not, 
however, provide any information regarding his face-to-face 
conversation with Nolan (Tr. 364).   
The following day, while at home on suspension, Nolan re-
ceived a call from Daytime Superv
isor Maul who told him he 
was being issued a warning for insubordination.  The warning, 

signed by McCrossen, was in f
act issued on February 5 (G.C. 
Exh. 26).  On February 5, No
lan spoke with McCrossen about the warning who informed him the warning had been issued for 
insubordination.  Nolan claims he
 did not file a grievance be-
cause when he asked McCrossen for a grievance form, the latter 
told him he should get one fro
m Flannery, an apparent refer-
ence to the fact that M. Flanne
ry had filed several grievances 
(Tr. 271). 
Casey™s version of the January 31, incident is that at around 
5:10 p.m., as she got off the elevator on the fourth floor, she 
observed Nolan talking on the phone, told him he was not on 
break, and instructed him to get off the phone and return to his 
job.  Nolan responded he was speaking with his wife, but Casey 
again reminded him he was not on break and again told him to 

return to work.  Nolan then asked to speak with Whitehead, but 
Casey stated this had nothing to do with Whitehead, and again 
instructed him to return to work.  She claims that she left the 
area with Nolan still on the phone, and that she contacted 
McCrossen and explained the in
cident to him.  McCrossen 
instructed her to send Nolan home and to find Whitehead. Ca-
sey claims she found Nolan speaking with Whitehead.  When 
she approached Nolan, he stated he was there to pick up his 
paycheck.  Casey told Nolan he 
could pick up his paycheck at 
his job, and reminded him that sh
e had instructed him to return 
to work.  Nolan, according to Casey, turned around and ignored 
her, at which point she claims
 ﬁwe just sent him homeﬂ (Tr. 290Œ291).  Casey then prepared a memo of the incident (R. 
Exh. 3). 
Nolan claims he asked Kenny 
on February 10, why he was 
not given an opportunity to present his case before being issued 

a warning, and that Kenny told him, ﬁ[S]ounds like you got a 
bad break.ﬂ  Kenny, according to
 Nolan, then made repeated 
comments about M. Flannery, call
ed him names, stated he did 
not understand why everybody wanted the union,ﬂ and re-

marked that employee Martin was ﬁa nut.ﬂ  Nolan testified that 
Kenny agreed to review his case.  Kenny, however, did not get 
back to Nolan but instead told Whitehead, who in turn told 
Nolan, that the latter™s break sc
hedule was 4, 6, and 8 p.m. (Tr. 
270Œ271).   
McCrossen, who figured prominently in the suspension and 
warning issued to Nolan, was not called to testify.  Instead, an 
undated handwritten memo, purportedly prepared by 
McCrossen regarding the January 
31, incident and presumably 
placed in Nolan™s file, was received in evidence as General 
Counsel™s Exhibit 24.  Briefly, 
the memo states that on January 
31, McCrossen received a call 
from Casey reporting that she 
had found Nolan talking on the phone outside his normal break 
period, and that when she instructed him to return to work 
Nolan gave her ﬁa hard timeﬂ 
and did not follow her instruc-tions.  McCrossen, according to the memo, then instructed Ca-
sey to tell Nolan to ﬁhit out the time card and that he will re-
ceive a performance warning,ﬂ a
nd would be contacted by a 
supervisor in the E&S department instructing him when to re-
turn to work.  
 TASTY BAKING CO. 571Kenny gave brief testimony regarding the January 31, inci-
dent involving Nolan.  Thus, he
 testified he was the one who 
recommended that Nolan be su
spended for being ﬁinsubordi-nate to a supervisorﬂ (Tr. 467).  
He claims he received the in-
formation regarding the incident 
directly from Casey herself.  
Asked to explain why he believed the suspension was justified, 
Kenny explained that it was b
ecause Nolan ﬁquite frankly was 
in her face and telling her in so many words to mind her own 
business and go see somebody else, and just wouldn™t listen to 
her, and gave her a hard time.ﬂ 
 Kenny further explained that 
his policy is ﬁthat if somebody 
gets on somebody™s face and 
deliberately will not follow orde
rs, that they should be sus-
pended and it shouldn™t go beyond that.  It shouldn™t be argu-

mentative, them getting into anything other than that.  It should 
be a suspension.ﬂ (Tr. 468.)  Casey makes no mention in her 
testimony of ever having spoken 
with Kenny about this inci-
dent.  Further, Kenny was not 
asked about, and consequently 
did not refute,  the February 10, ﬁbad breakﬂ statement attrib-
uted to him by Nolan.  Kenny™
s claim that it was he who rec-
ommended that Nolan be suspended is contrary to Casey™s 
testimony and inconsistent with the McCrossen memo which 
shows that the latter, not Ke
nny, was the one who not only 
initiated, but also implemented,
 the 3-day suspension immedi-
ately after the incident occurred on January 31.  
Finally, Mahoney claims he also 
played a role in the issuance 
of the warning to Nolan.  Thus, he claims that the ﬁproduction 
peopleﬂ brought the incident to 
his attention and that he re-
viewed ﬁthe facts independentlyﬂ to see if what ﬁthe production 
peopleﬂ wanted to do was approp
riate in light of Respondent™s 
overall corporate policy.  He 
concluded based on this inde-
pendent evaluation that the fact
s warranted ﬁan insubordination 
chargeﬂ and that such a charge brings with it ﬁa summary warn-

ing.ﬂ  Mahoney testified that 
he conducted his investigation 
between January 31, when the incident occurred, and February 
5, when the warning was issued, noting that the warning could 
not have been issued without his approval (Tr. 566Œ567). 
D. The Kenny-Martin Meeting 
On January 26, Martin went to
 Kenny™s office after being 
told by O™Boyle that Kenny wanted to see him about a sugges-
tion Martin had submitted as pa
rt of Respondent™s policy of 
soliciting employee suggestions
 on workplace improvements.  
Martin™s suggestion was that Re
spondent install metal detectors 
at Respondent™s front entrance (R. Exh. 4).  Martin claims that 

on entering Kenny™s office, Kenny showed him a copy of his 
suggestion and asked, ﬁWhat the fŠk is this?ﬂ  When Martin 
explained that he had heard so
me of Respondent™s bosses were 
carrying weapons and was afraid, Kenny told him the sugges-
tion was a stupid one, that he never should have submitted it, 
and that he believed M. Flannery
 had put him up to it.  Martin denied that M. Flannery was invo
lved in his suggestion, stating 
that he had been with the Company for 16 years and had, dur-
ing that period, submitted many suggestions to Respondent and 
received thousands of dollars for such suggestions.  Kenny 
apparently did not believe Martin
 for the latter claims he con-
tinued to insist that M. Flan
nery was somehow involved.   
The conversation, according to Martin, then turned to E. 
Flannery, with Kenny commenti
ng that he had saved her job 
when others wanted to fire her, but had regretted sticking up for 
her.  The conversation, Martin claims, then turned back to M. 
Flannery with Kenny again insis
ting that he had something to 
do with Martin™s suggestion.  Martin continued to deny M. 
Flannery™s involvement with 
the suggestion, and then com-
mented to Kenny that M. Flanne
ry did not deserve the warning 
he had received when the crumbs were found in the depositor 
because as far as he knew, it was his responsibility, not M. 
Flannery™s, to get rid of the 
crumbs.  According to Martin, 
Kenny stated he did not care whos
e job it was, ﬁthat he had told 
Mike that if Mike fŠked him, 
he would fŠk Mike back.ﬂ  He 
went on to tell Martin that ﬁif you fŠk me, I™ll fŠk you back.ﬂ  

The meeting apparently ended with Kenny remarking to Mar-
tin, ﬁnow, I™m getting Mike.  I told him I was going to do it.  
Now I™m doing it.ﬂ  (Tr. 220Œ222.)  
Although he recalls meeting with Martin in January, Kenny 
had difficulty recalling the specifics
 of the meeting.  Thus, he recalls the meeting lasted well over an hour, but could not re-
call whether he asked to see Martin, or vice versa, indicating, 
however, that most times people will ask to see him.  He claims 
that he considered the suggestion 
to be a joke and that Martin 
was only kidding.  When he asked Martin if it was a joke, Mar-

tin answered no, that he felt his safety was being threatened.  
Kenny denies asking Martin if 
M. Flannery had put him up to 
it.  He testified that after some discussion with Martin, it be-

came clear to him that the suggestion was precipitated by ﬁa 
rash of threatsﬂ that manageme
nt had directed at employees, 
and in particular about an incident involving a disagreement 

between a Mike Gallagher and a Bob Smoygi (Tr. 436).  Kenny 
was uncertain, however, if he mentioned this latter incident to 
Martin during his meeting, stati
ng only that ﬁI may have said 
. . . something to that effect.ﬂ 
The meeting, according to Kenny, went from one thing to 
another, and was more of a ge
neral conversation between the 
two.  He had little recollection of the various topics they may 
have discussed, stating, ﬁWe ta
lked about a lot of things.  I 
don™t recall.ﬂ  He claims that 
every time he™s had occasion to 
speak with Martin, ﬁit™s always been a conversation about life, 

about a lot of different things, a lot of different issues.ﬂ  He 
could not recall if M. Flannery™s
 name ever came up during that 
conversation, and did not specifica
lly recall saying words to the 
effect that, ﬁif somebody fŠks 
with me I™m going to fŠk with 
them.ﬂ  His testimony in this 
regard was somewhat contradic-
tory for he at first flatly deni
ed having made any such comment 

to Martin (Tr. 489).  Further, while claiming he did not deal in 
such profane terms, he conceded on cross-examination that he 
and Martin often used such language in their conversations and 
that is was possible he would have
 used the profanity attributed 
to him by Martin (Tr. 522Œ523). 
Kenny further could not recall 
telling Martin that he had 
saved E. Flannery™s job, but would not deny having made such 
a remark to Martin because it woul
d have been true.  He claims 
that during the ﬁrestructuringﬂ wh
ich led to E. Flannery™s de-
motion, serious consideration was given to terminating her 
along with the other two supervis
ors, but that he opposed their 
terminations and ﬁsaved their j
obs.ﬂ (Tr. 443.)  Kenny states 
that he was bothered by talk that
 he was out to hurt E. Flannery 
because if he wanted to hurt her, he could have allowed her to 
be terminated, and that the de
motion decision wa
s made based on her performance.  He could not recall, however, if he men-
tioned this to Martin during his c
onversation, but that if it did 
come up, it was not raised by him because ﬁI didn™t bring up 
any of those kinds of issues at
 any meetings with people unless 
they brought them up to me.ﬂ  
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 572V. ANALYSIS AND FINDINGS
 A. The 8(a)(1) Conduct 
1. Kenny™s threat to Martin 
The complaint alleges at paragraph 7(a), and the General 
Counsel contends on brief (G.C 
.Br. 19), that Respondent vio-
lated Section 8(a)(1) of the Ac
t when during his January 26 
meeting with Martin to discuss the latter™s metal detector sug-
gestion, Kenny remarked that he
 warned M. Flannery that he 
would ﬁfŠkﬂ him back if M. Flannery ﬁfŠkedﬂ him, that he 
was now getting back at M. Flannery as he said he would, and 
by making the same threat to Martin.  I find merit in this allega-
tion. Initially, both Kenny and Martin agree that a meeting took 
place sometime in January between the two to discuss the lat-
ter™s suggestion for metal detector
s.  However, as between the 
two, I credit Martin™s version of 
the meeting.  Martin seemed to 
be testifying in an honest an
d truthful manner and provided a 
more detailed account of the 
meeting.  Kenny, on the other 
hand, discussed the meeting in 
very general terms and was at 
times inconsistent in his explan
ations.  In fact, Kenny did not 
deny making the remark about M.
 Flannery, and testified only 
that he could not recall having made it.  Further, while initially 
claiming he never used profanity 
in dealing with employees, he 
conceded that he and Martin often engage in such exchanges 

and that he might have done so 
during that meeting.  Finally, 
from a demeanor standpoint, Kenny was not a very convincing 
witness.  Accordingly, I reject
 his version of the January 26 
discussion with Martin.  Instead, I find, as testified to by Mar-
tin, that Kenny indeed told Martin that M. Flannery had been 
warned not to ﬁfŠkﬂ with him, and that he had now gotten back at M. Flannery, and would likewise retaliate against Mar-
tin if the latter also ﬁfŠkedﬂ with him.   
While Kenny did not expressly 
state how he had retaliated 
against M. Flannery, his comments followed Martin™s own 
attempt to exculpate M. Flannery for the ﬁcrumbsﬂ incident by 
asserting that it was his job, not 
M. Flannery™s, to clean out the 
depositor.  Thus, it is fairly apparent, and I so find, that 
Kenny™s remark about having gotten
 back at M. Flannery was a 
reference to the January 12 warning that was issued to M. 
Flannery for not cleaning out the depositor.  From Martin™s 
description of the incident, it does not appear that Kenny ex-
plained to Martin how M. Flanne
ry had ﬁfŠkedﬂ him.  Absent 
any such explanation, and given Kenny™s refusal to accept Mar-
tin™s admission of culpability for the ﬁcrumbsﬂ incident and his 
statement that it did not matter 
whether or not M. Flannery was 
responsible, Martin could reason
ably have concluded, particu-
larly in light of M. Flannery™s 
role as an open and active union 
adherent, that the warning issued
 to M. Flannery on January 12, 
had nothing to do with the depositor-cleaning chores, but rather 
was linked to M. Flannery™s i
nvolvement with Union.  The 
import of Kenny™s message, therefore, would not have been lost 
on Martin: involvement with the Union could lead to unspeci-fied reprisals being taken against him.  As such, Kenny™s re-
marks were coercive and violative of Section 8(a)(1) of the Act. 
2. Kenny™s threat to M. Flannery 
Complaint paragraph 7(c) alle
ges, and the General Counsel on brief (p. 21) contends, that
 Respondent violated Section 
8(a)(1) when, on April 11, Kenny 
threatened to fire M. Flan-
nery because he was ﬁstill pushing the union and calling 

OSHA.ﬂ  I find merit in the allegation.   
As previously discussed, except for the part relating to 
OSHA, M. Flannery™s testimony as
 to what Kenny said to him 
on April 11, is uncontroverted.  While a trier of fact need not 
accept uncontradicted testimony 
as true if it contains improb-
abilities or reasonable grounds exis
t for concluding 
it is false, Medin Realty Corp.
, 307 NLRB 497, 505 (1992), I see no rea-
son to do so here.  Thus, from a demeanor standpoint, I found 

M. Flannery generally to be a credible witness.  I am convinced 
he testified in an honest and 
straightforward manner notwith-
standing any minor inconsistencie
s that might be found in his 
testimony.  Further, in light of Kenny™s earlier threat to Martin 
(see discussion above), it is not unreasonable to believe that 
Kenny would have threatened 
M. Flannery, one of Union™s 
most ardent supporters, with di
scharge if he persisted in his 
union activities.   
The Respondent contends that 
M. Flannery™s testimony can 
not be credited because it was not been corroborated by any 
other witness (R. Br. 43).  However, except for Kenny himself, 
M. Flannery never testified th
at there were others around who 
might have overheard Kenny ma
ke his remarks and thereby 
been able to corroborate M. Flannery™s account.  If anything, 
his testimony that Kenny appro
ached him as he was standing 
behind the third floor ovens sugge
sts that the two were alone 

when Kenny made his remarks.
  Kenny never claimed that 
others were present during this meeting, nor indeed was he ever 

asked to confirm or deny M. Fl
annery™s testimony in this re-
gard.  In light of these facts, and having found M. Flannery to 

be a generally credible witness, I see no reason to reject his 
claim that Kenny threatened him with discharge on April 11, 
solely because it has not been co
rroborated by others.  See, e.g., 
Sam™s Club v. NLRB
, 141 F.3d 653 (6th Cir. 1998), enfg. 322 
NLRB 8 (1996).  Finally, I find 
Kenny™s general 
denial about ever having spoken to M. Flannery about OSHA insufficient to 
refute M. Flannery™s more specific testimony that Kenny 
brought up his wife™s demotion and threatened to fire him for 
continuing to ﬁpushﬂ the Uni
on and calling OSHA.  Accord-ingly, I find that on April 11, Respondent, through Kenny, 
threatened to discharge M. Flannery if he continued advocating 
for the Union and that, by doing 
so, it violated Section 8(a)(1) 
of the Act, as alleged. 
3. Britsch™s threats to M. Flannery 
Complaint paragraph 9 alleges,
 and the General Counsel on 
brief contends (p. 21), that on or about January 18, the Respon-
dent violated Section 8(a)(1) by 
threatening to take unspecified reprisals against M. Flannery and to enforce its work rules more 
stringently because of
 his union activities.  The Respondent 
argues that M. Flannery™s versi
on is simply not credible and 
that, in any event, nothing in 
the conversation that occurred 
between the two can be construed as amounting to a threat of 

unspecified reprisals or a threat to enforce work rules more 
rigidly against M. Flannery be
cause of his union activities (R. Br. 46).  Respondent™s argum
ents are without merit. 
M. Flannery, as found above, was a generally credible wit-
ness.  His version of this meeting was fact specific, that is, he 
recalled the meeting occurred on 
the morning of the day he 
received the warning, that it occurred in Britsch™s office, and 
that they discussed the reasons 
for the warning.  He further provided an account of what he specifically said to Britsch, and 
what the latter said to him.  Britsch, on the other hand, while 
admitting to having had a 10-minute conversation, recalled very 
little of that meeting.  Further, unlike M. Flannery, he described 
 TASTY BAKING CO. 573the meeting in very general term
s, stating for example, that 
during the meeting he ﬁtried to d
eal with the situation in a pro-
fessional fashion and tried to deal strictly with the points, the 
issues at hand.ﬂ  He did not deny
 using the term ﬁenemiesﬂ with 
M. Flannery, but 
does not think
 he told M. Flannery they were 
enemies, and could simply 
have alluded to the fact that people 
who argue over union matters, li
ke people who argue over re-
ligion and politics, wind up as en
emies.  Finally, while claiming 
on direct examination that this was the extent of his conversa-
tion with M. Flannery that day, on cross-examination Britsch 
admitted having no specific recollection of what might have 
been said.  Britsch could therefore have made the remarks as 
claimed by M. Flannery and forgot he had done so. 
Thus, as between M. Flannery™s more reliable and detailed 
account of that meeting, and Br
itsch™s own vague and sketchy 
description of what occurred, I 
credit the former and find that 
Britsch in fact told M. Flannery on January 18, that the latter 
was his enemy, that the warning issued to him was part of Re-
spondent™s new ﬁget toughﬂ policy,
 and that he (Britsch) was doing the right thing for Respondent and would do whatever it 

took to keep the Union out.  There remains the question of 
whether such remarks were coercive and violative of the Act.  
Respondent, as noted, argues that
 even if made, Britsch™s 
mention of a new ﬁget toughﬂ policy and his statement about 
people ﬁscrewing upﬂ were not unl
awful as the remarks contain 
no reference to union activity a
nd, moreover, were not charac-terized as threatening by M.  Flannery.  Respondent™s argu-
ments are without merit.  Initially, M. Flannery testified only to 
what Britsch said during their meeting, and was never asked to 
opine on what, if any, impact Britsch™s words may have had on 
him.  Thus, if M. Flannery failed to characterize Britsch™s re-
marks as threatening it is because
 he was simply never asked.  I 
note in this regard that during its cross-examination of M. 
Flannery, the Respondent never 
questioned him about this par-
ticular incident.  The test, in any event, for determining whether 
an employer™s remarks are coercive depends not on the success-
ful effect of such coercion, but rather on whether such remarks 
may reasonably be said to have a tendency to interfere with the 
free exercise of employee rights under the Act.  
MDI Commer-cial Services
, 325 NLRB 53 16 (1997);  
M. K. Railway Corp., 319 NLRB 337, 342 (1995); Interstate Truck Parts
, 312 NLRB 661 (1993); Cox Fire Protection
, 308 NLRB 793 (1992).  Thus, 
whether or not M. Flannery pers
onally felt threatened is of no 
real consequence, for Britsch™
s remarks will be found to be 

coercive if they had a tendency 
to interfere with, restrain, or coerce employees in the exercise of their Section 7 rights.  
Nor do I find the absence from Britsch™s remarks of a spe-
cific reference to union activity 
to be particularly significant, 
for more often than not antiunion
 threats directed at employees 
by an employer intent on undermining union activity are 

couched in the most subtle of
 terms without mention of the 
union activity against which the 
threat is being directed.  
Clearly, if viewed in isolation, Britsch™s mention to M. 
Flannery of a new ﬁget toughﬂ 
policy and about people ﬁscrew-
ing upﬂ is arguably subject to 
more than one interpretation, 
including one supportive of Respondent™s position.  Thus, one 
possible construction is that 
Respondent™s ﬁget toughﬂ policy 
was prompted by losses caused by employees ﬁscrewing upﬂ on 

the production line.  But there is
 yet another equally plausible 
construction for Britsch™s remarks.
  Britsch, for example, could 
very well have been suggesting that M. Flannery and other 
employees were ﬁscrewing upﬂ 
by supporting the Union, and 
that Respondent was retaliating against M. Flannery by issuing 
him a warning under its new ﬁget toughﬂ policy for the 
ﬁcrumbsﬂ incident.  Britsch™
s remarks, however, cannot be 
viewed in isolation but must be considered in light of all sur-

rounding circumstances.  
Mediplex of Danbury
, 314 NLRB 470, 471 (1994); 
Rockwell International Corp. v. NLRB
, 814 F.2d 1530, 1534 (11th Cir. 1987).  
Here, Britsch™s reference to 
a new ﬁget toughﬂ policy an
d his comment about ﬁpeople 
screwing upﬂ occurred in the context of Britsch™s reference to 
M. Flannery as his enemy and hi
s assertion that he would do 
whatever it took to keep the Unio
n out.  In these circumstances, 
M. Flannery could reasonably ha
ve construed Britsch™s remarks to mean that the warning issued to him was part of Britsch™s 

admitted strategy of doing what it took to keep the Union out, 
and as a threat that he and other union supporters faced further 
reprisals under Respondent™s ne
w ﬁget toughﬂ policy should 
they persist in their union efforts.  Accordingly, I find that 

Britsch™s were indeed coercive and in violation of Section 
8(a)(1) of the Act. 
B. The 8(a)(3) Conduct 
1.  The January 12, ﬁcrumbsﬂ warning 
The complaint alleges (pars. 10[a], [f]), and the General 
Counsel contends on brief (G.C. Br. 36Œ38) that the January 12 
warning issued to M. Flannery was issued not for leaving 
crumbs in the depositor but for his union activities.  The Re-
spondent, not surprisingly, disputes the allegation.   
The analytical framework for deciding when a disciplinary 
action, such as the warnings issued here to M. Flannery, violate 
Section 8(a)(3) and (1) is set forth in 
Wright Line, 251 NLRB 
1083 (1980), enfd. 662 F.2d 899 (1st Cir. 1981), cert. denied 
455 U.S. 989 (1982).  Thus, under 
Wright Line, the General 
Counsel bears the initial burden 
of making a prima facie show-ing sufficient to support an in
ference that protected conduct 
was a motivating factor in the issuance of the warnings.  The 

elements of a prima facie case are satisfied by a showing that 
the affected employee was engaged in union or other protected 
activity, that the employer knew of such activity, and that it 
harbored antiunion animus.  Once a prima facie case is estab-
lished, the burden shifts to the employer to demonstrate by a 
preponderance of credible evidence that it would have taken the 
same action against the employee even in the absence of any 
union or other protected conduct. 
 However, if the employer™s 
explanation are found to be pret
extualŠthat is, if the reasons 
either did not exist or were not in fact relied onŠthe employer 
will not have satisfied its burden and the inquiry ended at that 
point.  Limestone Apparel Corp.
, 255 NLRB 722 (1981), enfd. 705 F.2d 799 (6th Cir. 1982). 
The General Counsel, I find, ha
s made a strong prima facie 
showing under Wright Line, supra, that the ﬁcrumbsﬂ warning 
was in fact motivated by M. Fl
annery™s union activities.  Thus, 
there is no disputing M. Flannery™s role as an active and open 

union adherent, or Respondent™s knowledge of such activities.  
Further, the above-found threats directed at M. Flannery and 
Martin by Kenny and Britsch provide clear evidence of Re-
spondent™s antiunion animus.  In
 fact, Kenny™s statement to 
Martin on January 26, barely 2 
weeks after M. Flannery was 
handed the ﬁcrumbsﬂ warning, that
 he did not care whose job it 
was to remove crumbs from the depositor because he was sim-
ply getting back at M. Flannery, provides near irrefutable proof 
that the warning was issued in 
response to M. Flannery™s union 
activities, and not for any failure by M. Flannery to perform his 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 574job assignments.  The General 
Counsel having established a 
prima facie case, the burden shifts to the Respondent to show through a preponderance of credib
le evidence that it would 
have issued the warning even if
 M. Flannery had not engaged 
in any union activities.  The Respondent has not done so here. 
There is scant evidence, for ex
ample, to sustain the underly-
ing basis for the warning, that is
, that it was M. Flannery™s re-
sponsibility to clean crumbs fro
m the depositor when the de-
positor operator was on break.  Thus
, the only evidence in this 
regard is Britsch™s and O™Boyle™s testimony that the removal of 
crumbs from the depositor during a changeover in production 
and in the operator™s absence has always been the ovenman™s, 
e.g., M. Flannery™s, job.  Howeve
r, contradictions in their tes-
timony, particularly with respect
 to the June 6, alleged wrong 
oven timesﬂ incident, call into question their overall veracity.  
For example, Britsch and O™Boyle, as noted, contradict each 
other on whether a memo was ordere
d put in M. Flannery™s file 
regarding the ﬁoven timesﬂ inci
dent, with O™Boyle claiming 
Britsch ordered him to do so, and Britsch denying the same.  
They further contradict each ot
her as to O™Boyle™s involvement 
in the decision to issue M. Flanne
ry the June 6, warning, with 
O™Boyle stating he was not involved, and Britsch claiming 
O™Boyle took part in that decision.   Britsch™s further claim 
regarding the January 12, ﬁcrumb
sﬂ warning, that Casey noti-
fied him that crumbs had been left in the depositor 2 days in a 

row is likewise not corroborated by Casey, who testified only 
that she informed him only of the January 11 incident.  In light 
of these contradictions, as well 
as their questionable demeanor 
on the witness stand, I do not credit Britsch™s O™Boyle™s claim 
that the removal of crumbs fro
m the depositor has always been 
part of M. Flannery™s job duties.   
Thus, I find that while M. Flannery often assisted depositor 
operator Martin in cleaning crumbs from the depositor, there is 
simply no credible evidence to s
uggest that he was in fact re-
quired to do so as part of his normal ovenman™s duties.  In this 
regard I note that M. Flannery 
testified, credibly and without 
contradiction, that at no time prior to being issued the warning 
was he ever told that removal of crumbs during the depositor 
operator™s absence was part of 
his regularly assigned chores.  
The Respondent, I further note, did not produce a copy of the 

oven man™s job description, which Casey admits exists (Tr. 
314Œ315), which might have shed light on the precise nature of 
M. Flannery™s operational dut
ies and possibly removed any 
doubts on this matter, for if removing crumbs from the deposi-
tor was indeed part of an oven man™s responsibility, it more 
likely than not would be reflecte
d in the job description.  In 
fact, the depositor operator™s job description, introduced into 

evidence by the General Counsel (G.C. Exh. 14), establishes 
rather convincingly that the removal of crumbs from the de-
positor was the depositor operator™s function, as Martin tried to 
make clear to Kenny during their January 26 conversation.  It is 
clear to me, and I so find, that the January 12 warning issued to 
M. Flannery was not prompted 
by his failure to perform his 
assigned job duties, as it was not his job to 
clean out the crumbs 
from the depositor either on January 10 or 11.   
There is yet another factor undermining Respondent™s claim 
that M. Flannery was disciplined for leaving crumbs in the 
depositor on January 10 and 11.  
Britsch, as noted, claims he 
investigated the ﬁcrumbsﬂ incide
nt and based on that investiga-tion concluded that M. Flannery 
had filled in for Martin during 
the latter™s lunchbreak and during a changeover from 
crumbcake to chocolate cupcake,
 and consequently was respon-
sible for leaving crumbs in the depositor.  His inquiry, however, 
if indeed there was one, could onl
y be described as superficial 
and perfunctory in nature, for neither Martin nor M. Flannery, 

the only two individuals with fi
rsthand knowledge of the events 
of January 10 and 11, and who c
ould best explain why the de-
positor was not cleaned on either of those days, was never 
questioned or asked to provide an explanation regarding those 
incidents.  Nor did he consult 
with O™Boyle, M. Flannery™s 
direct supervisor and the only other person who might have had 

knowledge of the incident, prior to arriving at his conclusion as 
to M. Flannery™s culpability, for O™Boyle testified that Britsch 
ﬁreportedﬂ to him that M. Flanne
ry had left ﬁthe hopper full one 
day, and the next day, two days in a rowﬂ (Tr. 324).
24  Although 
not asked to explain how he conducted his alleged investigation 
or who he might have questioned, it is inconceivable that 
Britsch would not have inquired of M. Flannery and Martin 
(and indeed O™Boyle) regarding their knowledge of the inci-
dents.  In fact, had Britsch ques
tioned Martin the latter in all 
likelihood would have told him, as
 he subsequently told Kenny 
on January 26, that he, not M. Fl
annery, was responsible for not 
removing the crumbs from the de
positor.  Respondent™s failure 
to adequately investigate M.
 Flannery™s alleged misconduct 
supports an inference that the warning issued to him on January 

12, was discriminatorily motivated.  
Operator Engineers Local 3, 324 NLRB 1183 (1997); 
Paper Mart
, 319 NLRB 9, 10 
(1995); Denholme & Mohr, Inc.
, 292 NLRB 61, 67 (1988).  
Indeed, Kenny™s January 26, comment to Martin, that he did 
not care whose job it was to re
move crumbs from the depositor 
and that he was simply carrying out an earlier threat to get back 

at M. Flannery, provides near irrefutable evidence that the 
warning had nothing to do with crumbs being left in the deposi-tor.   
In light of the above, I find th
at Respondent™s explanation for 
issuing M. Flannery the Janua
ry 12 warningŠhis alleged fail-
ure to remove crumbs from the 
depositor 2 days in a rowŠis 
nothing more than a pretext designed to mask its true motive, 
its opposition to his union activities.  As noted, when the reason 
given for disciplinary action is 
found to be pretextual, the em-
ployer will not have met its burden under 
Wright Line.  As the 
Respondent has not met its burden of showing that it would 
have issued the warning to M. Flannery even if he had not en-
gaged in union activity, the Genera
l Counsel™s prima facie case 
remains intact, warranting a find
ing, which I make here, that 
the warning was issued for discriminatory reasons in violation 
of Section 8(a)(3) and (1) of the Act.  
2. M. Flannery™s wrong ﬁoven timesﬂ warning 
The General Counsel contends that the June 6 warning to M. 
Flannery for reporting the wrong oven times was in fact issued 
for his union activities.  Not surprisingly, the Respondent de-
nies the same, and argues that th
e June 6 warning ﬁwas justified 
because of the impact of this error in terms of lost production 
on the operation of the business,
ﬂ and ﬁwas consistent with 
                                                          
 24 Surprisingly, O™Boyle claims he knew nothing of either incident 
until Britsch reported both incident
s to him on January 11 (Tr. 347Œ
348).  While the record does not make clear if Britsch was aware of 
O™Boyle™s lack of knowledge, he could reasonably have assumed that 
as M. Flannery™s supervisor, O™Boyle would have known of both the 
January 10 and 11 incidents.   
 TASTY BAKING CO. 575discipline that [had been] previously imposed for production 
errorsﬂ (R. Br. 24).
25 For the reasons previously discussed regarding the crumbs 
warning, I find that the General 
Counsel has made a prima facie showing that the June 6 warning, like the January 12 warning, 

may have been motivated by antiunion considerations.  There 
is, as noted, no disputing M. Fl
annery™s involvement with the 
Union, or Respondent™s knowledge 
of such activities, and given 
my above findings no doubt that Respondent harbored anti-
union animus.  The burden thus rests with the Respondent to 
show that it would have issued the warning to M. Flannery 
even if he had not engaged in union activity.  The Respondent 
has failed to do so.   
Before turning to the merits of Respondent™s argument, cer-
tain conflicts in testimony,
 including M. Flannery™s and 
O™Boyle™s different versions of 
their discussion of the incident, 
must be addressed, for they ultimately impact on the legitimacy 
of Respondent™s defense. O™Boyle and M. Flannery, as previ-
ously noted, disagree on what they said to each other and how 
the discussion of the incident was first broached, with O™Boyle 
asserting M. Flannery came to him and admitted to ﬁscrewing 
upﬂ the oven times, and M. Flannery claiming O™Boyle who 
approached him, told him the oven times he gave the mixing 
room employees were wrong, a
nd that a memo regarding the 
incident was being placed in his personnel file.  I found M. 

Flannery to be the more credible of the two and, accordingly, 
credit his version over O™Boyle™s account.  From a demeanor 
standpoint, O™Boyle was an unc
onvincing witness whose testi-mony, in my view, seemed tailore
d to fit Respondent™s version 
of events.  Further, as found above, inconsistencies in the de-
scription of the June 6, events provided by O™Boyle and 

Britsch, render suspect O™Boyle™s, as well as Britsch™s, testi-
mony.  To reiterate, Britsch™s 
claim that O™Boyle took part in 
the decision to issue M. Flannery a warning was denied by 
O™Boyle, and O™Boyle™s claim that Britsch instructed him to 
place a memo in M. Flannery™s file was denied by Britsch.  On 
this latter point, I do not credit O™Boyle™s claim that he placed a 
memo in M. Flannery™s file, 
for not only was no such memo 
found in his file, but I find it
 highly unlikely O™Boyle would 
have acted on his own and issu
ed the memo without first ob-taining Britsch™s prior approval.  Britsch, as noted, denies ever 
directing O™Boyle to do so (Tr. 
425).  For all of the above rea-
sons, I credit M. Flannery over O™Boyle and accept the for-
mer™s testimony as true whenever it conflicts with that given by 
O™Boyle.  Accordingly, I find that on June 6, O™Boyle ap-
proached and notified M. Flannery of the mixup in oven times, 
and further told him a memo of the incident was to be placed in 
his file.  I also credit M. Flannery™s claim that when O™Boyle 
subsequently informed him that 
a warning was to be issued, the 
latter told him that ﬁthe powers that be decided it should be a 
warning, suggesting implicitly that
 he had no part in that deci-sion.ﬂ                                                            
                                                           
25 The Respondent on brief (R. Br. 23) states that the ﬁcomplaint 
does not allege the underlying charge
 and the underlying charge cannot 
be determined.ﬂ  I take its above re
mark to mean that this particular 
allegation is not related to any of the 
charges filed in the case.  Its claim 
is rejected for the charge filed on June 13, 1996, in Case 4ŒCAŒ25014 
makes clear reference to the warning in
 its statement that ﬁ[o]n or about 
June 6, 1996 the above-named Employer acting through its agent 

and/or supervisor Joe O™Boyle did discipline Michael Flanneryﬂ in 
violation of Sec. 8(a)(3) of the Act (G.C. Exh. 1[r]). 
Regarding the merits of its de
fense, I find unpersuasive Re-spondent™s claim that it decided to issue M. Flannery a warn-
ing, rather than simply placing 
a memo in his file, because his 
purported error of providing the wrong oven times to the mix-
ing room resulted in a loss of production.  While it did include 
this explanation in the warning (G.C. Exh. 8), in separate June 
20 denials to M. Flannery™s 
grievance O™Boyle and Britsch 
both justify the warning because the mixup in oven times had 
the potential for causing a considerable amount of lost sales 
(G.C. Exh. 9).  Their memos t
hus make clear that it was the 
potential for, and not an 
actual
, loss which purportedly led to 
the warning.
26  Indeed, their June 20 
responses are consistent with M. Flannery™s claim to be told by third floor monitor 
Brocker that Respondent did not 
sustain any loss in production 
and had been able to complete the order despite the wrong oven 
times. While Britsch and Kenny 
both testified that Respondent 
experienced a loss of production, I do not credit their testimony 

for not only was neither a credible witness, but their oral asser-
tions contradict the above written responses to M. Flannery™s 
grievance as well as M. Flannery™s more credible assertion that 
he was told no loss was sustai
ned by Respondent.  The Re-
spondent, it should be noted, produced no records to substanti-
ate its claim that the wrong oven times used on June 6, had 
adversely affected production that day.   
Further undermining the legitimacy of its defense is the fact 
that the Respondent, contrary to its assertion on brief, did not 
adequately investigate the incident before issuing the warning 
to M. Flannery.  O™Boyle does claim that he fully investigated 
the matter by comparing the oven times presumably furnished 
to M. Flannery by ﬁfloorlady,ﬂ Cathy Morrissey, to those jotted 
down by the former and passed on to the mixing room, from 
which he concluded that M. Fl
annery had recorded the wrong 
times.  However, O™Boyle, whos
e overall credibility is highly 
suspect, was anything but certain 
regarding his investigation of 
this incident.  Thus, he testified only that he ﬁbelievedﬂ the 
individual who provided the oven times to M. Flannery was 
Cathy Morrissey, but qualified his testimony by stating that 
ﬁit™s been a while ago.ﬂ
27   However, assuming, arguendo, 
that it was Morrissey who 
furnished M. Flannery with the 
oven times on June 6, and that 
O™Boyle did review the oven times 
recorded on a piece of paper 

by Morrissey, O™Boyle admits he never questioned Morrissey 
to determine if she might have misread the oven times to M. 
Flannery over the phone, and admits 
in this regard that such an 
error by Morrissey was a distinct possibility (Tr. 342Œ343).  

Further, it is not all that clear 
that O™Boyle actually spoke with 
Morrissey, for his testimony is that he ﬁcheckedﬂ the oven 
times purportedly recorded by 
Morrissey on a piece of paper 
with that written down by M. 
Flannery, and makes no mention 
of ever having actually spoken to Morrissey. 
 26 Britsch™s statement at the hearing,
 that the warning was issued for 
ﬁ30 minutes of lost time and 
lost sales
ﬂ contradicts the statement in his 
memo to M. Flannery that the wa
rning was issued because it had the 
potential for causing a sales loss (Tr. 405).  This contradiction serves to 
further undermine his overall credibility.   
27 O™Boyle™s ﬁbeliefﬂ that it was Morrissey who called the oven 
times in to M. Flannery, when viewed
 together with his ﬁit™s been a 
while agoﬂ remark, reflects a certai
n degree of uncertainty on his part 
as to who might have provided M. Fl
annery with the oven times that 
day.  Given his uncertainty, I find 
it difficult to accept his further testi-
mony that he compared the ove
n times recorded by Morrissey on a 
piece of paper with that written down by M. Flannery.   
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 576Nor presumably did O™Boyle bother to obtain an explanation 
from M. Flannery regarding the 
incident before issuing the 
warning, for according to M. Fl
annery™s credited account, when 
he was notified by O™Boyle about the mix-up in oven times, 
O™Boyle told him that a memo of the incident was to be placed 
in his file.  There is no indica
tion from either M. Flannery™s, 
O™Boyle™s, or for that matter Britsch™s, testimony that M. Flan-
nery was ever given an opportunity to explain what he knew 
about the mixup.  If asked, M. 
Flannery quite possibly would 
have stated that he wrote down whatever he was told by the 
person who called in the oven times to him, presumably Mor-
rissey.
28  That Morrissey might have provided M. Flannery with 
the wrong oven times would not ha
ve been so unusual, for the 

record reflects that just 1-
month later Morri
ssey was involved 
in a similar incident during which she furnished the wrong oven 
times to the baking department (Tr. 392).  The record, on the 
other hand, reveals no prior incidents by M. Flannery of provid-
ing the wrong times to another department.  Thus, the likeli-hood that Morrissey and not M. Fl
annery made the mistake on 
June 6, is fairly strong.  The Respondent, however, chose not to 
ask Morrissey what she may have to
ld M. Flannery, nor for that 
matter to seek M. Flannery side 
of the story.  While I seriously 
doubt that Respondent conducted any investigation into the 
matter, if it did, it was at most 
a superficial one.  Its failure to 
adequately investigate M. Flannery™s alleged misconduct, as 

found above, supports an inference that the disciplinary action 
taken was discriminatorily motivated.  
Finally, the Respondent claims th
at the warning issued to M. 
Flannery was consistent with th
at issued to other employees, 
noting in particular, that warni
ngs were issued in January to 
employees George White and Ri
chard Brooks for errors which 
led to production losses (R. Exhs. 5,
 6).  The problem with this argument, however, is that, as found above, there is no indica-
tion that Respondent actually experienced any loss in produc-
tion.  Had Respondent sustained 
an actual loss from the mix-up 
in oven times on June 6, it would have mentioned the precise 
nature of loss in the warning, as it did with the White and 
Brooks.  In fact, the evidence, 
if anything, suggests that M. 
Flannery was treated in a disp
arate manner vis-à-vis other em-
ployees who engaged in similar 
conduct.  Thus, the record re-flects that 2 weeks after the M. Flannery incident, another em-
ployee, Tom McIntyre received only a memo to file when he 
prematurely shut down the oven causing a loss in production 
time (G.C. Exh. 23).
29  Accordingly, I find no credible
 support for Respondent™s ex-planation of the June 6 warning, and am convinced that the true 
reason for the warning was to further punish M. Flannery for 
his union activity.  As noted, neither O™Boyle nor Britsch, the 
                                                          
 28 M. Flannery™s testimony, as th
e Respondent correctly points out, 
reflects uncertainty as to what prec
isely he was told by the individual 
who gave him the oven times on June 
6.  However, M. Flannery testi-
fied that he ﬁthought the lady to
ld meﬂ the correct oven time was 11:45 
a.m., not 12:15 p.m.  Respondent coul
d have clarified this apparent 
confusion by questioning the person 
responsible for giving M. Flannery 
the oven times.  It chose not to do so. 
29 Respondent sought to distinguish the McIntyre incident at the 
hearing.  Thus, supervisor Al Grasch
 testified that McIntyre received a 
memo instead of warning because his error only caused a 7-minute 
delay in production.  Grasch™s explanation was not credible, for on 

cross-examination he stated that Mc
Intyre received the memo because 
this was his first error of this type
.  As previously noted, there is no 
evidence that M. Flannery had had 
a similar incident involving wrong 
oven times prior to the June 6 incident.   
two most connected with the issuance of the warning, were 
credible witnesses.  The Respondent having failed to sustain its 
burden under 
Wright Line
, I find that the warning issued to M. 
Flannery on June 6, was unlaw
ful and violative of Section 8(a)(3) and (1) of the Act.  
3. The warning to Nolan 
Applying the 
Wright Line analysis, I find that the General 
Counsel has made a prima faci
e showing that Nolan™s 3-day 
suspension and accompanying February 5 warning may have 
been motivated by antiunion r
easons.  As previously noted, 
Nolan, like M. Flannery, wa
s an open and active union adher-
ent, whose union sympathies 
were well known to Respondent. 
Respondent™s antiunion animus is well established on this re-
cord and made evident by the unlawful threats directed at Mar-
tin and M. Flannery, and by the unlawful warnings issued to the 
latter for his union activities.  I further find that the Respondent 
has not satisfied its own burden under 
Wright Line of showing 
that it would have suspended and issued the warning to Nolan 
even if he had not engaged in any union activity.  
The merits of Respondent™s claim that Nolan was properly 
disciplined for being insubordinate to Casey depends, in large 
measure, on which account of the January 31 phone incident 
can be believed, Casey™s or Nolan™s.  Casey, as noted, avers she 

found Nolan speaking on the phone when he was not on a 
break, directed him in a normal voice to return to his work, that 
Nolan refused to do so and instead asked to see Whitehead, and 
that he was still on the phone when she left to report the inci-
dent to McCrossen.  Nolan™s version is that he had permission 
that day from Whitehead to take his 15-minute break at 5 rather 
than 4 p.m., that when Casey observed him on the phone she 
began screaming at him to get off and return to work, that he told Casey he was speaking with his wife and admittedly asked 
to see Whitehead, but that he got off the phone within ten sec-
onds of being told to do so by Casey.  
As between the two, I find Nolan™s version to be the more 
credible.  From a demeanor st
andpoint, Casey was neither im-
pressive nor convincing.  She 
struck me as someone who was 
willing to slant her testimony to help her Employer™s cause.  On 
the other hand Nolan, while by 
no means the perfect witness, 
did convince me as having testif
ied in an honest and truthful 

manner.  The Respondent disputes Nolan™s credibility by point-
ing to Whitehead™s testimony th
at soon after the phone incident 
with Casey, Nolan called and as
ked Whitehead to lie for him, and to Nolan™s inability to reme
mber that Casey on January 30, 
had reproached him and several 
other employees (e.g., Logue, 
Washington, Kirby, and Tour
igan) for overextending their 
breaks. 
Whitehead, as Respondent corr
ectly points out, does claim 
that Nolan asked him to lie for him by saying he was on break.  

Nolan, however, testified that he called Whitehead and that the 
latter simply said not to worry 
about his encounter with Casey.  
I do not credit Whitehead, for I find it difficult to believe Nolan 
would have been so bold as to ask one supervisor to lie on his behalf to another supervisor. 
 Rather, I am convinced Nolan 
was in fact told by Whitehead not to worry about the incident.  
Nor do I find significant that No
lan was unable to recall that Casey on January 30 admonished him and others against over-

extending their break periods, fo
r it is not uncommon for wit-
nesses to recall certain things but not others. Nolan did recall 
casy telling him and others on January 30, that their breaks for 
that day were at 4, 6, and 8 
o™clock.  Respondent™s suggestion 
 TASTY BAKING CO. 577that Nolan was lying because he did not also recall Casey™s 
admonishment is not grounds for disbelieving his entire testi-
mony or for finding him not to be
 credible.  Nor, as implicitly 
suggested by Respondent on brief, is it proper to draw some 
adverse inference against the 
General Counsel for not calling 
employees Logue, Washington, Kirby, or Tourigan to refute 

Casey™s claim that she instructed them and Nolan against ex-
tending their breaks, for these in
dividuals were as accessible to 
Respondent as they were to th
e General Counsel, and likewise 
could have been called by Respondent to corroborate Casey.  In 
sum, the arguments made by Respondent against Nolan™s 
credibility are rejected.  Rather, crediting Nolan™s version of 
events, I find that at around 5:10 p.m. on January 31, Casey 
observed Nolan talking on the phone, that she then began 
screaming that he get off the phone and return to work, that 
Nolan asked to speak with Whitehead, and that he immediately 
got off the phone.  I further credit his assertion that Whitehead 
told him not to worry about the incident.   
On these credited facts, I find nothing in Nolan™s conduct or 
response to Casey during the January 31 phone incident that 
can reasonably be characterized 
as insubordinate behavior.  I 
am convinced that when Nolan 
asked to speak with Whitehead, 
he was simply trying to get Casey to confirm that he was le-
gitimately on break.  Nolan, however, never got the opportunity 
to explain.  In fact, it was Casey™s behavior throughout the 
entire incident that, in my view, was unreasonable and disre-
spectful.  Had Nolan been allowed 
to explain, I am certain that, 
consistent with his testimony at 
the hearing, he would have told 
Casey that his break period had been changed by Whitehead, a 
claim Casey could easily have corroborated or refuted by con-
sulting with Whitehead.  Casey, however, was apparently not 
interested in finding out why No
lan was not at his workstation 
or if he maybe was on break, for she went directly to 

McCrossen to report Nolan™s alleged insubordination without so much as inquiring of Nolan why he was on the phone, or 

asking Whitehead if he had authorized Nolan to use the phone 

or to take break at 5 p.m.  When she exited McCrossen™s office, 
the decision to suspend Nolan for three days and issue him a 
performance warning had been made without so much as the 
semblance of an investigation 
having been conducted by Casey 
or McCrossen into the matter.  
Nor, given certain inconsistenc
ies in his testimony, do I find 
credible Mahoney™s assertion th
at he conducted his own inde-
pendent investigation of the in
cident.  Thus, Mahoney™s claim 
that Casey reported the incident to him was not corroborated by 

Casey, whose testimony reflects only that she reported the inci-
dent to McCrossen, who in turn decided on the spot to suspend 
Nolan and to issue him a performance warning.  Further, while 
Mahoney testified that no disciplina
ry action, such as a suspen-
sion, can be imposed without his 
prior review and approval (Tr. 
566), there is no question that Nolan was indeed suspended 
before Mahoney could have given his approval, as evident 
again by Casey™s testimony and by the memo of the incident 
placed in Nolan™s file by McCr
ossen, both of which reflect the 
suspension as occurring soon after Casey reported the matter 
McCrossen.  Thus, I do not accept Mahoney™s claim that he 
was the one responsible for the suspension and warning being 
issued.  In this regard, other than Mahoney™s vague reference to 

the ﬁproduction people,ﬂ nothing in Mahoney™s testimony sug-
gests that he and McCrossen di
scussed the matter before the 
latter directed Casey to se
nd Nolan home on January 31.  
Further, even if I were to believe that Mahoney conducted an 
independent investigation of the incident, which I do not, the 
investigation was anything but 
adequate, for he never gave 
Nolan an opportunity to be heard nor did he inquire of White-
head whether he had authorized Nolan to take his break on 
January 31, at 5 p.m..  In this 
regard I accept as true Nolan™s 
claim that when he asked Kenny 
why he had not been asked to 
give his side of the story, Ke
nny told him he had gotten a bad 
break.  Kenny never denied having had such a conversation 
with Nolan.  Finally, I do not credit Kenny™s claim that it was 
he who recommended that Nolan be suspended, for again his 
testimony that the incident was 
brought to his attention by Ca-
sey was not corroborated by the latter.  Further, Casey™s testi-
mony makes clear that the susp
ension followed her discussion 
with McCrossen, and there is no indication that Kenny and 

McCrossen discussed the matter before Casey was instructed 
by McCrossen to tell Nolan to go home and of the issuance of a 
performance warning.   
In sum, the numerous inconsistencies in the testimony of Re-
spondent™s witnesses regarding this incident, their questionable 
credibility, and the Respondent™s failure to adequately investi-

gate the matter before imposi
ng discipline on Nolan, convince 
me that Respondent™s claim of 
insubordination as the basis for 
the suspension and the warning meted out to Nolan is nothing 
more than a pretext, and that the true reason for Respondent™s 
actions was to retaliate against him for his union activities.  
Accordingly, I find that the 3-day suspension and warning is-
sued to Nolan both violated Sec
tion 8(a)(3) and (1) of the Act, 
as alleged. 
4. The ﬁno talkingﬂ restriction 
The complaint alleges (G.C. Exh. 1[x], par. 10[b]) and the 
General Counsel contends that
 Respondent, through O™Boyle, 
continued to retaliate against 
M. Flannery for his union activi-
ties by prohibiting him from talk
ing to Martin, a claim denied 
by Respondent.  The sole evid
ence relied on by the General 
Counsel consists of M. Flannery
™s testimony that on January 
30, O™Boyle told him he ﬁwas not allowed to be up on the de-

positor with Martin anymoreﬂ and was to remain at his job 
behind the oven (Tr. 127).  The Respondent denies the allega-
tion, noting that O™Boyle denies imposing any talking restric-
tion on M. Flannery.  It further points out that even if M. 
Flannery were to be believed, the remarks he attributes to 
O™Boyle on their face do not reflect a prohibition on speaking 
with Martin, and amounts to nothi
ng more than a routine exer-
cise of supervision by O™Boyle.  
The Respondent has the better of the argument.  Thus, the 
complaint alleges that Responde
nt ﬁprohibited its employee 
Michael Flannery from talking to
 ‚a depositor.™  However, M. 
Flannery testified only that O™
Boyle prohibited him from being 
at the depositor and did not state that O™Boyle also restricted 
him from having any conversations with Martin.  Conse-
quently, even if credited, M. Flannery™s testimony does not 
establish that O™Boyle restricted him from speaking with Mar-
tin.  Given the absence of any reference to such a prohibition in 
M. Flannery™s testimony, and O™
Boyle™s denial that he ever 
imposed such a restriction on M. Flannery, I find no evidence 
to support this complaint allega
tion and shall accordingly rec-
ommend its dismissal.  5. The change in smoke and lunchbreaks 
The General Counsel contends 
that the Respondent violated 
Section 8(a)(3) and (1) of the Act when O™Boyle prohibited M. 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 578Flannery from taking smoke breaks in the third floor hallway 
and directed that he smoke onl
y at the designated smoke rooms 
on the second or fourth floors.  She argues that this change, 
resulting in M. Flannery having 
to walk some distance from his 
workstation to take a smoke break, was retaliatory in nature.  
The Respondent argues, in turn, that the complaint alleges only 
that M. Flannery™s smoke br
eak was unlawfully reduced to 
fifteen minutes, and contains no 
allegation regarding the change 
in smoking locations.  It seek
s dismissal on this ground.  
I find merit in Respondent™s argument, for complaint para-
graph 10(e) alleges only that the Respondent unlawfully ﬁre-
duced the length of M. Flannery™s smoke break to 15 minutesﬂ 
and does not allege that the ch
ange in smoking areas was itself 
unlawful.  The General Counsel did not seek to amend the 
complaint to include this allegation or to modify paragraph 
10(e) to reflect the change in location as violative of the Act, 
nor did she move at the conclusion of the hearing to conform 
the pleadings to the proof.  Acco
rdingly, the General Counsel™s 
contention that Respondent violated the Act by changing the 

location where M. Flannery was permitted to smoke is found to 
be without merit.  
The complaint further alleges at
 paragraph 10(d) that the Re-
spondent unlawfully reduced M. Flannery™s lunchbreak to 30 
minutes.  I find no merit to this allegation, for by M. Flannery™s 
own admission he was only entitled to a 30-minute lunchbreak 
(Tr.160).  The General Counsel, 
on brief (G.C. Br. 43), states 
that ﬁRespondent provided no reason why M. Flannery™s 

lunchbreaks were changed.ﬂ  Ho
wever, she offers no explana-
tion as to how M. Flannery™s
 lunchbreaks may have been 
changed. The only evidence pointing to a possible change is M. 
Flannery™s claim that O™Boyle 
told him he (O™Boyle) would 
decide when M. Flannery could take his breaks. The complaint, 
however, does not allege a violation based on O™Boyle™s re-
marks, but rather alleges only 
that the violation stems from a 
reduction in the length of M. Fl
annery™s lunch break, a conten-
tion which, as noted, lacks merit.  Like the prior claim regard-

ing the change in smoke locatio
ns, the General Counsel did not 
seek to amend the complaint to allege O™Boyle™s remarks as a 

violation of the Act, and did not move to conform the pleadings to the proof.  Accordingly, I shall recommend dismissal of 
complaint paragraph 10(d).  
C. The 8(a)(1) and (3) Allegations Involving E. Flannery 
1. Her demotion 
The General Counsel contends that the Respondent demoted 
E. Flannery from her supervisor
y position to a packer position 
in June 1995, in retaliation for her husband™s union activity, 
and that said demotion was violative of Section 8(a)(1), citing 

in support Kenrich Petrochemicals v. NLRB
, 907 F.2d 400 (3d 
Cir. 1990), and the Board™s holdings in 
Advertiser™s Mfg. Co., 280 NLRB 1185 (1986), and 
Parker-Robb Chevrolet, 262 
NLRB 404 (1982).
30  While admitting that the retaliatory dis-
                                                          
                                                                                             
30 In 
Parker-Robb, the Board addressed the question of when a su-
pervisor™s discharge violates the Act.  Overruling what had come to be 
known as the ﬁintegral partﬂ or ﬁpattern of conductﬂ line of cases, the 
Board in Parker-Robb limited the circumstances in which a supervisory 
discharge would be proscribed by th
e Act to instances where the very 
act of discharge itself severely and 
directly impinged on the exercise of 
Sec. 7 rights.  The instances that would trigger such a finding include 
the discharge of a supervisor for 
giving testimony adverse to an em-
ployer™s interest either at an NL
RB proceeding or durin
g the processing of a grievance, for refusing to commit unfair labor practices or failing 
charge of a supervisor for the pr
otected activities of a relative 
may be found violative of the Act under the above line of cases, 
the Respondent contends that ﬁthe
 ‚demotion™ a supervisor is distinguishable from a discharge,ﬂ and that ﬁ[w]hen weighing 
the delicate balance between the 
rights of management to select its supervisors and the requirements of the Act, the fact that the 
supervisor was not discharged, 
but rather was demoted, should tip the scale towards finding that such a decision is not pro-
scribed by the Actﬂ (R. Br. 8).  It further argues that E. 
Flannery™s demotion was, in any 
event, part of a lawful reor-
ganization it underwent in June 1995, that affected several su-
pervisors, not just E. Flannery
, and which was consistent with 
similar reorganizations in the past.  
As to its first argument, there 
is no disputing that the demo-tion of a supervisor is not the sa
me as a discharge, for unlike a 
demotion wherein a supervisor remains in the employer™s em-
ploy albeit in a lower employee
 status, a discharge is more 
severe and results in a complete
 severance of the employment 
relationship.  It is also true that the holdings in 
Kenrich Petro-
chemicals v. NLRB
 and 
Advertiser™s Manufacturing Co.
, supra, dealt with the discharge, and not 
the demotion, of supervisors.  
However, I find nothing in those decisions to suggest that only 

a retaliatory discharge of a supervisor, and not some other 
lesser form of retribution, is deemed proscribed by the Act.  In 
Parker-Robb
, the Board made clear that the underlying ration-
ale ﬁfor finding a violation and reinstating a supervisor who 

would otherwise be excluded from
 coverage under the Act is 
grounded upon the view that the di
scharge itself severely im-
pinged on the employees™ Section 
7 rights.ﬂ  The demotion of a 
supervisor in response to the uni
on or other protected activities of a relative or other family member of the supervisor is clearly 
no less coercive than a discharge and, like the retaliatory dis-
charge, would have the same unmis
takable effect of interfering 
with the employee relative™s exercise of their statutory Section 
7 rights.  Accordingly, I find that the demotion of a supervisor 
in retaliation for the protected activities of the supervisor™s 
relatives, like a retaliatory discharge, is also proscribed by Act 
under the holdings of 
Parker-Robb
, Kenrich Petrochemicals v. NLRB and 
Advertiser™s Manufacturing Co.
, supra.  There remains the question of whet
her in this particular case, 
E. Flannery™s demotion was in
 retaliation for her husband™s 
union activity or, as claimed by 
Respondent, part of a company 
reorganization.  As in all cases dealing with employer motiva-

tion, the first line of inquiry is whether the General Counsel has 
established that protected activity was a motivating factor in 
Respondent™s decision to demote E. Flannery.  See 
Kenrich Petrochemicals
, 294 NLRB 519, 531 (1989), citing to 
Wright Line, 251 NLRB 1083 (1980).
31   The General Counsel has clearl
y met her burden here, for not 
only was Respondent fully awar
e of M. Flannery™s union in-
volvement, it unlawfully issued 
him two separate warnings for his union activities and unlawfull
y threatened him with dis-
 to prevent unionization of its employees, or where the discharge is in 
retaliation for protected or union activities engaged in by the supervi-
sor™s relative.  See 
Advertiser™s Mfg. Co.
, supra, enfd. 823 F.2d 1086 
(7th Cir. 1987), and 
Kenrich Petrochemicals
, 294 NLRB 519, 531 
(1989), enfd. 907 F.2d 400 (3d Cir. 1990).    
31 The General Counsel™s burden in a case such as this is satisfied by 
a showing that the Respondent knew 
that E. Flannery™s husband, M. 
Flannery, was engaged in union activity, that it harbored antiunion 
animus, and that said animus may 
have been a motivating factor in 
Respondent™s decision to 
demote E. Flannery.  
 TASTY BAKING CO. 579charge, clearly demonstrating its
 antiunion animus.  Aside from 
its primary defense that E. Fl
annery™s demotion was simply 
part of a lawful reorganization,
 the Respondent argues that the 
timing of her demotion in June 1995, many months after M. 
Flannery first revealed his prounion sympathies by distributing 
leaflets outside its facilities in late 1994 or early 1995, militates 
against a finding that her demo
tion was related to her husband™s 
protected activities.   
While the ﬁtimingﬂ argument may at first blush appear to fa-
vor Respondent™s claim, it is worth noting that the demotion 
occurred only 2 months after th
e Board-conducted election held 
in April 1995, which the Respondent won.  It is quite possible, 
therefore, that the Respondent may have been reluctant to en-
gage in any retaliatory conduct pr
ior to the election for fear it 
might be found liable for interfering with the election process, 
and that having prevailed in the election the Respondent no 
longer felt constrained to act.  This might reasonably explain 
why Respondent chose not to act until June 1995, at which 
point it opted to strike back at the one individual most respon-
sible for the Union™s attempt to
 organize its employees, M. 
Flannery, by demoting hi
s wife.  When viewed in this light, the 
timing of E. Flannery™s de
motion would not undermine the General Counsel™s claim that the demotion was unlawfully 
motivated. 
Further support for the notion that the demotion was retalia-
tory in nature is found in Kenny™s rhetorical remark to M. 
Flannery on April 11, which Kenny did not dispute, that he 
could not believe M. Flannery would continue with his pro-
union activities ﬁafter what happened to your wife.ﬂ  The clear 
implication of Kenny™s comment is
 that E. Flannery had been 
demoted because of M. Flannery™s involvement with the Union.  
Accordingly, I find that the Ge
neral Counsel has made a prima 
facie showing under 
Wright Line
 that E. Flannery was demoted 
in retaliation for her husband™s union activities.  The burden 
now rests with the Respondent to demonstrate that it had a le-
gitimate nondiscriminatory reason for the demotion.  
Respondent™s chief defense, as noted, is that E. Flannery was 
demoted as part of an internal reorganization.  Initially, this 

alleged reorganization, accordin
g to Kenny, came about when 
he assumed the position of production superintendent and 
Woite was put in charge of th
e maintenance department.  He 
claims that he and Woite selected E. Flannery, Whitehead, and 

Whitelock for demotion strictly 
on the basis of their perform-ance.  Another supervisor, Nater, who had worked for Respon-
dent less than 90 days, was selected for termination.  As to why 
E. Flannery was selected for 
demotion, Kenny explained it was 
because she ﬁcouldn™t get the job done,ﬂ stating that her de-
partment was the ﬁpoorest in 
the bakeryﬂ and ﬁextremely un-
productive day in and day outﬂ (Tr. 457Œ458).   
Of all Respondent™s witnesses, 
I found Kenny to be the least 
credible.  His testimony was vague and at times uncertain.  

Thus, asked on direct examination by Respondent™s counsel if 
he expressed concern about E. Fl
annery™s ability to get the job 
done to other members of mana
gement, Kenny replied, ﬁI™m 
sure I did.ﬂ  But asked if he had any specific recollection of any 
meeting he might have attended 
wherein he voiced his concern, 
he answered, ﬁSpecifically, noﬂ 
(Tr. 449).  Further, while he apparently had no difficulty identifying the individuals who 
complained to him about E. Fl
annery™s supervision, where 
those complaints were made, and the fact that two female em-
ployees came to him in tears, 
his memory suddenly seemed to 
fade when asked by the General Counsel if he could recall the 
year in which those complaints were made, stating at first, ﬁI 
couldn™t give you an exact date,ﬂ
 then stating ﬁit was probably 
in ‚95,ﬂ and yet again suggesting, ﬁ. 
. . 
or ‚94, whatever.ﬂ  
Asked again by the General Counsel if he could say within a 

year™s time when such complaints were made, Kenny re-
sponded, ﬁNo, I have employees ta
lk to me . . . all the time, 
every day, and for me to recall every conversation with every 
person I just couldn™t do that honestly with you.ﬂ  I am con-
vinced Kenny was simply being evasive in his response to the 
General Counsel, for on direct 
examination he seemed to know 
when these alleged complaints were made to him.  Thus, asked 
by Respondent™s counsel if ﬁduring this period of timeﬂ (e.g., 
1994) any employee had complained to him about E. Flannery, 

Kenny emphatically responded, ﬁO
h, absolutely, yesﬂ (Tr. 449Œ
450, 496Œ497).  Further, as previously noted, Kenny vacillated 
regarding his meeting with Martin about the latter™s suggestion 
for ﬁmetal detectors,ﬂ at first denying emphatically that he ever 
used profanity with Martin, and may have done so during the 
meeting in question. 
In light of the above, and given his generally poor 
deameanor on the witness stand,
 I do not accept Kenny™s testi-
mony that E. Flannery was chosen for demotion because of her 
poor work performance.  Kenny™s attempt to depict E. Flannery 
as a poor worker and supervisor is disputed by the various per-
formance appraisals submitted in
to evidence which show that 
she consistently met or exc
eeded Respondent™s performance 
standards and/or expectations 
for the job of Krimpet depart-
ment supervisor.  In her June 1994 evaluation, for example, E. 
Flannery received an overall perf
ormance rating of ﬁ3ﬂ out of a 
possible ﬁ5,ﬂ and a merit increase for her performance.
32  Thus, 
Kenny™s assertion that beginning
 in early 1994, he repeatedly 
had to speak to E. Flannery be
cause her department was a mess 
and out of control, and because she was having difficulty deal-
ing with employees under superv
ision, simply 
makes no sense 
in light of her 1994 performance 
evaluation, and is not cred-
ited.
33  Kenny placed no stock in the evaluations in deciding 
who to demote because he found them to be unreliable.  How-
ever, given his poor performance as
 a witness, it is his testi-
mony I find unreliable, not E. 
Flannery™s performance apprais-
                                                          
 32 A ﬁ3ﬂ rating is defined as: ﬁPerformance meets all or most re-
quirements.  Employee may be slightly below job requirements in a few 
areas, but this is offset by exceedin
g requirements by equal or greater 
amounts in other areasﬂ (G.C. Exh. 13[
f]).  In her June 1994 evaluation, 
E. Flannery received a ﬁ3ﬂ rating in her 
Technical, Analytical
, and 
Control skills, and a ﬁ4ﬂ rating in her 
Communication skills (G.C. Exh. 
13[d]).  For whatever reason, E. Flannery™s 1995 evaluation was not 

entered into evidence.  In her ability to maintain
 discipline, morale, and 
harmonious personnel relationship[s]
ﬂ with employees, an area in 
which Kenny asserts E. Flannery wa
s deficient, her supervisors gave 
her a ﬁ3ﬂ rating and wrote: ﬁP
ERFORMANCE 
MEETS 
REQUIREMENT
. EDWINA 
HAS 
GOOD 
CONTROL 
OVER 
THE PEOPLE 
SHE SUPERVISES
.  SHE IS QUICK TO INVESTIGATE 
AND 
RESOLVE 
PERSONNEL 
ISSUES 
AT DEPARTMENT 
LEVEL
ﬂ (G.C. Exh. 13[d]).  The only negative comment, 
if it be described as such, was a nota
tion inserted in the appraisal by the 
appraiser™s supervisor, e.g., the one who presumably reviewed the 
evaluation prepared by E. Flannery™s
 own supervisor, that E. Flannery 
was outspoken on a number of issues.  This rather ambiguous comment 
is not explained further.  Thus, there is no suggestion that it was in-
tended as a criticism of E. Flannery™s
 interpersonal skills or an indica-
tion that she was having production problems.   
33 E. Flannery did testify, credibly I find, to having been told by a 
former supervisor, Fred Robb, in January or February 1994, that she 
was too demanding on the maintenance 
people, but that that was the 
extent of the conversation.  
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 580als.  In short, I find no credible evidence to support Respon-
dent™s claim that E. Flannery 
was a poor performer or that she 
had difficulty getting along with her supervisors.  Conse-
quently, I am convinced poor performance was not the reason 
for her demotion.   
There are yet other factors supporting such a conclusion.  E. 
Flannery, for example, was not th
e only supervisor in her de-
partment, for she shared supervisory responsibility with Al 
Grasch.  Yet, only E. Flannery
 was singled out for demotion, 
despite Kenny™s assertion that the 
entire 
Krimpet department 
presumably was a mess and nonproductive.  The Respondent 
offers no explanation for why only
 E. Flannery was demoted.  
Nor did it explain why if, as claimed by Kenny, E. Flannery 

had been performing so poorly si
nce at least February 1994, it 
did not demote her during the alleged 1994 reorganization.  The answer, in my view, is fairly obvious: E. Flannery was simply 
not the poor performer Kenny has made her out to be, as evi-
dent from her 1994 performance evaluation and, if anything, 
was Respondent™s ﬁnewest rising 
star,ﬂ as Mahoney assured her 
in November 1994.   
Also undermining its defense and supporting a finding of 
pretext is Mahoney™s suggestion that an incident that occurred 2 
years prior to demotion between her and then superintendent of 
maintenance, James Rodgers, fact
ored into the decision to de-
mote her (Tr. 573).
34  While I doubt such an incident occurred, 
if it did take place 
it defies logic to be
lieve that Respondent 
would wait 2 years before demoting her, in part, for that inci-

dent, particularly since she was 
never warned or disciplined for 
it and since she subsequently received her 1994 appraisal com-
mending her for her performance. 
 For Respondent to now sug-gest, through Mahoney, that this incident may have played a 
role in its decision to demote E. Flannery is simply too incredi-
ble to merit further discussion.  Suffice it to say that the argu-
ment serves only to further esta
blish the pretextual nature of 
Respondent™s defense.                                                            
 34 Rodgers, E. Flannery™s superior at the time of this alleged inci-
dent, testified on direct examinati
on that at a management meeting in 
1993, E. Flannery emba
rrassed and insulted him by asking him aloud 
twice during the meeting if he wa
s asleep.  Her comment, Rodgers 
claims, ﬁreally burned me upﬂ and ﬁaggravated meﬂ (Tr. 379).  On 
cross-examination, he admitted he wa
s simply guessing as to when the 
incident occurred.  Further, while 
stating he took personal offense to M. 
Flannery™s comment, he admitted that there may have been some kid-
ding around at the meeting but coul
d not recall any specifics.  Kenny 
claims he recalled the incident, but no
t when it occurred, and stated that 
E. Flannery yelled possibly three 
times to Rodgers asking if he was 
awake and that Rodgers did not say anything (Tr. 445).  E. Flannery 
denied having made any such remark
 (Tr. 213).  Neither Rodgers nor 
Kenny is found to be credible regarding this incident.  Both had no 
recollection as to when the incide
nt occurred, and were vague on the 
specifics of the meeting.  Further, I find it inconceivable, given Rod-
gers™ assertion that he felt very 
aggravated and burned up by the re-
marks, that he would not have insisted that E. Flannery be disciplined 
for her behavior towards him.  In this
 regard, he testified only that he 
informed E. Flannery™s supervisor, 
Bill Parshall, about the incident.  
Parshall was not called to corroborate Rodger™s account nor is there any 
evidence that Parshall ever issued a warning to E. Flannery or, for that 
matter, that he ever called the matter 
to her attention.  The failure to discipline E. Flannery for such behavi
or leads me to believe that either 
it did not occur or that, if it did, it was not viewed as offensive by Rod-
gers.  Kenny also admitted he did not
 report the incident to anyone.  
Given these facts, I seriously doubt that any such incident occurred and 
am convinced Respondent concocted this incident in an attempt to 
further portray E. Flannery in a poor light.  
The weight of the evidence thus makes clear, and I so find, 
that E. Flannery was performi
ng her supervisory functions well 
throughout 1994, and had received no complaints regarding her 
performance.  There is in this regard no evidence of any warn-
ings, memos, or reprimands having 
been issued to her.  Nor is 
there any evidence, other than Kenny™s own discredited testi-

mony, that E. Flannery™s perform
ance took a turn for the worst 
after being assured by Mahoney of
 her ﬁrising starﬂ status in 
November 1994.  Clearly, the best evidence of any change in 
her work behavior would have been her 1995 performance 
evaluation which she apparently received in June 1995 (Tr. 
186).  The Respondent does not contend that no such evaluation 
was prepared on her.  Yet, despite its obvious relevance to Re-
spondent™s defense that E. Flannery was select
ed for demotion because of her poor performance, the 1995 evaluation, which I 

am convinced exists, was not pr
oduced at the hearing or, for 
that matter, even discussed.   
While there is therefore no way of knowing from the record 
just how E. Flannery fared in her 1995 evaluation, it is reason-
able to infer that E. Flannery received a favorable rating, for 
had she not been so rated the Respondent, I am convinced, 
would have made that fact known at the hearing in furtherance 
of its defense that her demotion was prompted by her poor per-

formance.  Kenny™s admission that E. Flannery™s evaluations 
were not relied on in deciding to
 demote her, if anything, sug-
gests that her 1995 evaluation could not have been unfavorable, 
for given Kenny™s claim that E.
 Flannery was demoted for poor 
performance, his refusal to rely on E. Flannery™s evaluations, 
including the 1995 one, could only mean that in 1995 E. 
Flannery, as in years past, received a favorable rating.  
To summarize, Respondent™s e
xplanation for selecting E. 
Flannery for demotion, e.g., he
r poor performance, simply lacks 
evidentiary support and is, in 
my view, nothing more than a 
pretext designed to hide the true motive for the demotion:  re-
taliation against M. Flannery fo
r his union activities.  I am not 
unmindful of the fact that two other supervisors apparently 
having no similar link to the Un
ion were also demoted along 
with E. Flannery, and that a th
ird was discharged.  However, I 
remain highly skeptical that these demotions were in any way 
related to a reorganization Re
spondent underwent in June 1995, 
for aside from Mahoney™s and Kenny™s doubtful testimony, no 

documentary evidence was produced by Respondent establish-
ing that such a reorganization had been planned.  Mahoney 
sought to explain the lack of written documentation by stating 
that the decision to reorgani
ze the production department was 
made at the highest level 
and called for the highest 
confidentiality (Tr. 571).  Mahone
y™s testimony is simply not 
credible.  Thus, he provided confusing testimony as to his 
involvement in the reorganiza
tion decision, at one point claiming that he learned about the reorganization from Kenny 
who simply told him, ﬁ[W]e™re
 having a reorganization,ﬂ but 
subsequently stating, 
in somewhat of a rambling fashion, that 
he found out about the reorganization in a general sense during 
staff meetings, but that the sp
ecifics he obtained from Kenny.  
Aside from his total lack of credibility in this regard, I find 

inconceivable Mahoney™s claim that Respondent would hold 
staff meetings, discuss a major event such as a reorganization, 
and not put on paper or otherwise record the minutes of those 
meetings or the action to be ta
ken.  Further, I find no specific 
mention in Kenny™s testimony 
of Mahoney being involved in 
the reorganization decisions.  Under these circumstances, I 
remained unconvinced that any reorganization in fact took 
 TASTY BAKING CO. 581convinced that any reorganization in fact took place in June 
1995.   
Rejection of Respondent™s reor
ganization defense does, of 
course, leave unexplained its decision to demote Whitehead and 
Whitelock.  However, it is Respondent™s burden to come for-
ward with a rational, nondiscri
minatory explanation for having 
selected E. Flannery for demo
tion, a burden that, as found 
above, has not been met.  The demotion of Whitehead and 
Whitelock could very well have been part of Respondent™s 
attempt to lend an aura of legitimacy to its demotion of E. 
Flannery.  See, e.g., 
Pillsbury Chemical Co.
, 317 NLRB 261 
(1995).  It may also be that Respondent only intended to de-
mote Whitehead and Whitelock in the first place, and seized the 
opportunity to retaliate against 
M. Flannery by demoting his 
wife.  Whatever the reason, it is patently clear that Respon-
dent™s reason for selecting E. Fl
annery does not withstand scru-
tiny.  Consequently, the Gene
ral Counsel™s prima facie case 
remains intact, warranting a finding that E. Flannery was se-
lected for demotion in June 1995, in retaliation for her hus-
band™s, M. Flannery™s, union activi
ty.  Accordingly, I find that 
the demotion violated Section 8(a)(1) of the Act, as alleged.  
2. The transfer to night shift 
There remains for resolution the question whether Respon-
dent further discriminated agains
t E. Flannery by transferring 
her to the night shift, as alleged in the complaint and argued by 

the General Counsel, or whether, as claimed by Respondent, 
her transfer was necessitated by company policy. 
The elements of a 
Wright Line prima facie case have been 
satisfied here by the General Counsel.  As found above, E. 
Flannery was demoted in reta
liation for her husband™s union 
activities, conduct he continued to engage in despite the dis-

criminatory treatment accorded his wife for his activities.  On 
August 10, the Respondent made known its opposition to M. 
Flannery™s continued involvement with the Union when 
Britsch, according to E. Flannery, advised that her chances of 
staying on the day shift were being hurt by her husband™s con-
tinuing conduct of distributing l
eaflets outside Respondent™s property, and that Respondent 
viewed her husband™s behavior 
as a ﬁslap in the face.ﬂ  Britsch further warned that because of 
her husband™s activities, E. Flan
nery could very well end up on 
night work (Tr. 200).  E. Flannery, however, responded that her 
husband was a grown man and that
 she could not tell him what to do.  Britsch recalled only that
 he advised E. Flannery as a 
ﬁDutch uncleﬂ to ﬁfade into the woodworkﬂ if she wanted to 

avoid night work (Tr. 419).  I credit E. Flannery™s version and 
find that he in fact made the re
marks attributed to him by E. 
Flannery.  Britsch, as noted, was 
not a credible witness, and his 
attempt to portray himself as a friend and counselor to E. Flan-
nery simply lacked the ring of truth.   
The record does not reflect if 
E. Flannery told her husband 
about Britsch™s admonition.  Neve
rtheless, it is patently clear 
that M. Flannery was not to be deterred from supporting the 
Union, for on September 13, he again stood outside Respon-
dent™s premises in plain view distributing union literature.  E. 
Flannery™s transfer to the night shift occurred just one week 
later.  Britsch™s above comments 
to E. Flannery, and the timing 
of the transfer one week after her husband™s activity, provide 

strong evidence that Respondent™s transfer of E. Flannery to the 

night shift may have been motivated by her husband™s refusal 
to cease his prounion activities,
 thereby establishing a prima 
facie case of discrimination under 
Wright Line.  The Respon-
dent™s burden now is to show that E. Flannery™s transfer to 
night shift was motivated by a 
legitimate nondiscriminatory 
reason unrelated to her husband™s union activities.  The Re-

spondent, I find, has not done so here. 
Respondent defends E. Flannery™s transfer to the night shift 
by arguing that when demoted to a packer position, E. Flannery 
lost her seniority for a 3-year period pursuant to an established 
company policy, and that her 
loss of seniority rendered her 
eligible only for the night shift.  I find Respondent™s argument 
unpersuasive.  Initially, the record reflects that E. Flannery™s demotion was 
within her own department, that is, she went from a supervisor 
in the baking department to a night shift packer in the same 
department.  Regarding Respondent™s policy on the loss of 
seniority, the only documentary evidence produced at the hear-
ing is a provision found in sectio
n 4.6.1 of its policy-procedure 
manual which states: 
 When an employee is transferred from one department to an-
other, he shall retain his plant wide seniority for benefit pur-
poses, but his occupational depa
rtment seniority shall date 
from the time of transfer.  [G.C. Exh. 27.]  
 On its face, however, the above provision could not have ap-
plied to E. Flannery because he
r demotion did not result in a 
transfer to another department
 (see Mahoney testimony at Tr. 
614).  Thus, there is nothing in that provision to suggest that the 

demotion of a supervisor, or for that matter, a nonsupervisory 
employee, within the same depa
rtment would trigger a loss of 
seniority.  Further, neither Br
itsch nor Kenny were quite sure 
what to make of the above provisi
on.  Britsch, for example, was 
not certain if Respondent had a written policy regarding the 

loss of seniority following a demo
tion, and claimed that ﬁit has 
always been a policy that when you change classifications, you 

lose your seniority.ﬂ  When 
shown General Counsel™s Exhibit 
27, Britsch proffered that section ﬁ4.6.1 
more or less deals with 
the situation at hand.ﬂ
35  He admitted, however, that nowhere in 
section 4.6.1 does it state that
 ﬁwhen someone is demoted from a supervisory position to a nons
upervisory position they will 
lose their seniority for a period of three yearsﬂ (Tr. 423).  
Kenny™s testimony contains a 
similar admission (Tr. 502).  
Further, both Kenny and Britsch claim that the loss of seniority 

occurs when a change in 
classification takes place.  Section 
4.6.1, however, makes no reference 
to classification, and states 
only that the loss of seniority occurs when a change in 
depart-ment, not job classification, takes place.
36 Thus, except for section 4.6.1, no evidence of a written pol-
icy applicable to demotions 
of employees was produced by 
Respondent.  More importantly, 
even assuming, arguendo, that 
Respondent had a such a policy, which I find it does not, such a 

policy, by Britsch™s own admissi
on, was not strictly followed.  
Thus, had E. Flannery ﬁblended into the woodworkﬂ she could 
have, as advised by Britsch, avoided the night shift (Tr. 424).  
Overall, I find no credible evidence to support Respondent™s 
argument that it acted pursuant to a company policy when it 
                                                          
 35 Britsch also explained that prior to becoming superintendent of 
production in 1995, the ﬁloss of seniorityﬂ policy from a change in 
ﬁclassificationﬂ was not being followed 
by all departments, and that it 
became more of an across-the-boa
rd policy after his promotion.  
36 There is an obvious difference between a change in job classifica-
tion and a change in department.  An
 employee, for example, may have 
a change in job classification but still remain within the same depart-
ment.   
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 582assigned E. Flannery to the nigh
t shift in September 1995.  As the reason proffered by Respondent 
for transferring E. Flannery 
to the night shift is obviously fals
e, I find that it has not rebut-
ted the General Counsel™s prima f
acie case.  As such, I further 
find that by transferring E. Flannery to the night shift, the Re-
spondent violated Section 8(a)(3) a
nd (1) of the Act, as alleged.  
CONCLUSIONS OF 
LAW 1.  The Respondent, Tasty Baking Company, is an employer 
engaged in commerce within the meaning of Section 2(2), (6), 
and (7) of the Act. 
2.  The Union, Teamsters Local Union No. 115, a/w Interna-
tional Brotherhood of Teamsters,
 AFLŒCIO is a labor organiza-
tion within the meaning of Section 2(5) of the Act. 
3.  By threatening employee
 Martin on January 26, 1996, 
with unspecified reprisals if he should engage in union activity, 

telling M. Flannery that it 
was imposing a new get tough policy 
in response to his union activitie
s and that he was issued the 
January 12 warning for such activities, and by threatening M. 
Flannery on April 11, 1996, with
 discharge because of his un-ion activities and for calling OSHA, the Respondent has en-
gaged in unfair labor practices 
within the meaning of Section 
8(a)(1), and Section 2(6) and (7) of the Act. 
4.  By demoting E. Flannery from supervisor to a nonsuper-
visory packer position in reta
liation for her husband™s union 
activities, the Re
spondent has violated S
ection 8(a)(1) and Sec-tion 2(6) and (7) of the Act.  
5.  By transferring E. Flannery to the night shift because of 
her husband™s continued union activity, issuing written warn-
ings to M. Flannery on January 12, and June 6, and issuing a 3-
day suspension and written warning to employee Robert Nolan 
in February 1996, the Respondent
 has engaged in unfair labor 
practices within the meaning of Section 8(a)(3) and (1) and 

Section 2(6) and (7) of the Act.  
6.  Except as found herein, 
the Respondent has not engaged 
in any other unfair labor practices.   
REMEDY Having found that the Respondent has engaged in certain un-
fair labor practices, I find that it must be ordered to cease and 
desist therefrom and to take certain affirmative action designed 
to effectuate the policies of the Act. 
Having found that the Responde
nt unlawfully demoted E. 
Flannery from her supervisory po
sition, I shall recommend that 
Respondent be required, within 14 days from the date of this 

Order, to reinstate her to her former supervisory position or, if 
that position no longer exists, to a substantially equivalent posi-
tion, without prejudice to her se
niority or other rights or privi-
leges she previously enjoyed, and to make her whole for any 

losses she may have suffered because of the retaliation prac-
ticed against her for her husband™s union activities, as pre-
scribed in F. W. Woolworth Co.
, 90 NLRB 289 (1950), with 
interest on such amounts to be computed in the manner set forth 
in New Horizons for the Retarded
, 283 NLRB 1173 (1987).  
The Respondent shall also be 
required to make employee Rob-
ert Nolan whole for any loss of earnings resulting from the 3-
day suspension issued to him on January 31, February 1 and 2, 
because of his union activities, in accordance with 
F. W. 
Woolworth, supra, and with interest as set forth in 
New Hori-zons for the Retarded
, supra.    
Further, to the extent it has 
not done so, the Respondent shall be ordered to remove from its files any all reference to the 
unlawful warning issued to Nolan on February 5, 1996, and to 
those issued to M. Flannery on January 12, and June 6, 1996, 
and to notify them in writing that it has done so.  
On these findings of fact and conclusions of law and on the 
entire record, I issue the following recommended
37 ORDER The Respondent, Tasty Baking Company, Philadelphia, 
Pennsylvania, its officers, agen
ts, successors, and assigns, shall 
1. Cease and desist from 
(a) Retaliating against Edwina Flannery by demoting her 
from a supervisory position and transferring her to the night 
shift because of the activities engaged in by her husband, Mi-
chael Flannery, on behalf of the Union, Teamsters Local Union 
No. 115, a/w International Br
otherhood of Teamsters, AFLŒCIO.  (b) Suspending employee Robert
 Nolan and issuing to him and to Michael Flannery written warnings because of their ac-
tivities on behalf of the Union.  
(c) Interfering with employees™ 
rights to engage in protected 
concerted activity by threatening Michael Flannery and em-
ployee Billy Martin with discharge or other unspecified repri-
sals for supporting the Union.  (d) In any like or related manner restraining or coercing em-
ployees in the exercise of the rights guaranteed them by Section 

7 of the Act. 
2. Take the following affirma
tive action necessary to effec-
tuate the policies of the Act. 
(a) Within 14 days from the date of this Order, offer Edwina 
Flannery full reinstatement to her former job or, if that position 
no longer exists, to a substantially equivalent position, without 
prejudice to her seniority or an
y other rights and privileges 
previously enjoyed. 
(b) Make Edwina Flannery whole for any loss of earnings 
and benefits she may have suffered as a result of the retaliatory 
discrimination practiced against 
her for the union activities of 
her husband, Michael Flannery, 
and make Robert Nolan whole for any losses he may have suffered due to the unlawful three-
day suspension imposed upon him for his union activities, in 
the manner described in the remedy portion of this decision.  
(c) Within 14 days of this Order, remove from its files any 
and all reference to the unlawful written warnings issued to 
Michael Flannery on January 12, 
and June 6, 1996, and to Rob-ert Nolan on January 26, 1996, and within 3 days thereafter 
notify them in writing that this has been done and that said 
warnings will not be used 
against them in any way.  
(d) Preserve and, within 14 days of a request, make available 
to the Board or its agents for examination and copying, all pay-
roll records, social security payment records, timecards, per-
sonnel records and reports, and all other records necessary to 
analyze the amount of backpay 
due under the terms of this Or-
der. (e) Within 14 days after service by the Region, post at its fa-
cility in Philadelphia, Pennsylva
nia, copies of the attached no-
tice marked ﬁAppendix.ﬂ38  Copies of the notice, on forms pro-
                                                          
 37 If no exceptions are filed as provided by Sec. 102.46 of the 
Board™s Rules and Regulations, the findings, conclusions, and recom-
mended Order shall, as provided in Sec. 102.48 of the Rules, be 
adopted by the Board and all objections to them shall be deemed 
waived for all purposes.  
38 If this Order is enforced by a ju
dgment of a United States court of 
appeals, the words in the notice reading ﬁPosted by Order of the Na-
tional Labor Relations Boardﬂ shall 
read ﬁPosted Pursuant to a Judg-
 TASTY BAKING CO. 583vided by the Regional Director for Region 4, after being signed 
by the Respondent™s authorized 
representative, shall be posted 
by the Respondent immediately upon receipt and maintained 
for 60 consecutive days in conspicuous places including all 
places where notices to employees are customarily posted.  
Reasonable steps shall be taken by the Respondent to ensure 
that the notices are not altered, defaced, or covered by any other 
material. In the event that, during the pendency of these pro-
                                                                                            
 ment of the United States Court of 
Appeals Enforcing an Order of the 
National Labor Relations Board.ﬂ 
ceedings, the Respondent has gone out of business or closed the 

facility involved in these pr
oceedings, the Respondent shall 
duplicate and mail, at its own expe
nse, a copy of the notice to 

all current employees and former employees employed by the 
Respondent at any time since August 17, 1995.  
(f) Within 21 days after service 
by the Region, file with the 
Regional Director a sworn certification of a responsible official 
on a form provided by the Region attesting to the steps that the 
Respondent has taken to comply. 
 